Exhibit 10.29

 

SUBSCRIPTION FOR PREFERRED SHARES – TRANCHE 1 (May 2019)

 

TO: Zomedica Pharmaceuticals Corp. (the "Corporation")

 

The undersigned (the "Subscriber") hereby irrevocably subscribes for and agrees
to purchase the number of series 1 preferred shares ("Preferred Shares") of the
Corporation set forth below for the aggregate subscription price ("Aggregate
Subscription Amount") set forth below, representing a subscription price of
U.S.$1,000,000 per Preferred Share, upon and subject to the terms and conditions
set forth in "Terms and Conditions of Subscription for Preferred Shares of
Zomedica Pharmaceuticals Corp." attached hereto (together with this page and
attached Schedules, the "Subscription Agreement"). In addition to this face
page, the Subscriber must also complete all applicable schedules attached
hereto.

 

              Full Legal Name of Subscriber (please print)             By:      
  Signature of Subscriber or its Authorized Representative                  
Official Title or Capacity (please print)                 Name of Signatory
(please print name of individual whose signature appears above if different than
name of Subscriber)                 Subscriber's Address (including postal code)
                        Telephone Number (including area code)                
e-mail Address             By executing this Subscription Agreement, you are
consenting to the collection, use and disclosure of personal information in the
manner described in the privacy notices on pages 14 and 15 of this Subscription
Agreement.        

 

          Register the Preferred Shares (if different from address given above)
as follows:                   Name                   Account reference, if
applicable                 Address (including postal code)                      
               

        Aggregate Subscription Amount:  U.S.$                                  
                      Number of Preferred
Shares:                                                                        
    Disclosed Beneficial Purchaser Information:       If the Subscriber is
signing as agent for a principal and is not deemed to be purchasing as principal
pursuant to applicable securities legislation, complete the following and ensure
that the Schedules and Exhibits, as applicable, are completed in respect of such
principal:                   (Name of Principal)                        
(Principal's Address)                                             (Telephone
Number)  (E-mail Address)                                               Deliver
the Preferred Shares (if different from address given above) as follows:        
              Name                           Account reference, if applicable  
                      Contact Name                         Address (including
postal code)                         Telephone Number (including area code)    
         




 

ACCEPTANCE: The Corporation hereby accepts the subscription as set forth above
on the terms and conditions contained in this Subscription Agreement.

 



ZOMEDICA PHARMACEUTICALS CORP. _______________, 2019



 

Per:     No.:

 

This is the first page of an agreement comprised of 15 pages (excluding the
Schedules and Exhibits hereto).

 



 

 

Zomedica Pharmaceuticals Corp. Page 2 of 14Subscription Agreement for Preferred
Shares 











 

PLEASE MAKE SURE THAT YOUR SUBSCRIPTION INCLUDES:

 

1.a signed copy of this Subscription Agreement;

 

2.a certified cheque or bank draft in an amount equal to the Aggregate
Subscription Amount payable to "Zomedica Pharmaceuticals Corp." OR

 

a wire transfer to:

 

Incoming Canadian $ wires:

 

Beneficiary Bank: RBC Royal Bank

Bank Address: 6880 FINANCIAL DR, MISSISSAUGA, ON, L5N 7Y5
Transit/Branch #: 03212

Account #: 1001593

Bank #:003

SWIFT Code: ROYCCAT2

Currency: Canadian

Beneficiary: Zomedica Pharmaceuticals Corp.

 

 

Incoming US $ wires:

 

Intermediary/Correspondent Bank: JP Morgan Chase

SWIFT Code: CHASUS33

ABA #: 021000021

Beneficiary Bank: RBC Royal Bank

Bank Address: 6880 FINANCIAL DR, MISSISSAUGA, ON, L5N 7Y5
Transit #:03212

Account #: 4006227

Bank #:003

SWIFT Code: ROYCCAT2

Currency: US

Beneficiary: Zomedica Pharmaceuticals Corp.

 

PLEASE NOTE THAT THE FAILURE TO PROVIDE ALL OF THE ABOVE INFORMATION IN RESPECT
OF WIRE TRANSFERS MAY RESULT IN THE COMPLETION OF YOUR SUBSCRIPTION FOR
SECURITIES HEREUNDER BEING REJECTED OR DELAYED.

 

3.if the Subscriber is purchasing Preferred Shares as an "accredited investor",
one (1) copy of the Representation Letter in the form attached to this
Subscription Agreement as Schedule "A" (including a duly completed and initialed
copy of Exhibit A to Schedule "A") and, if you are an individual described in
paragraphs (j), (k), or (l) of the definition of "accredited investor" in
Section 1.1 of NI 45-106 (which definition is reproduced in Exhibit A to
Schedule "A"), a duly completed and signed copy of Exhibit B to Schedule "A";

 

4.if the Subscriber is purchasing as a "family member, close personal friend or
close personal business associate" and:

 

oresident in, or subject to the laws of, any province of Canada except
Saskatchewan or Ontario, one (1) copy of a Representation Letter in the form
attached to this Subscription Agreement as Schedule "B";

 

oresident in, or subject to the laws of, the Province of Saskatchewan, one (1)
copy of a Representation Letter in the form attached to this Subscription
Agreement as Schedule "B" and one (1) copy of a Risk Acknowledgement Form in the
form attached to this Subscription Agreement as Schedule "C" [Note: If
applicable, the Subscriber must sign 2 copies of Schedule "C" and the Subscriber
and the Corporation must each receive a signed copy]; and

 

oresident in, or subject to the laws of, the Province of Ontario, one (1) duly
completed copy of the Risk Acknowledgement Form in the form attached to this
Subscription Agreement as Schedule "D" and executed by the Subscriber and by the
applicable family member, close personal friend or close personal business
associate and has retained one signed copy of such Risk Acknowledgement Form for
the Subscriber's records;

 



 

 

Zomedica Pharmaceuticals Corp. Page 3 of 14Subscription Agreement for Preferred
Shares 











 

5.if the Subscriber is a resident of a jurisdiction outside of both Canada and
the United States, a copy of the Representation Letter in the form attached to
this Subscription Agreement as Schedule "E";

 

6.if the Subscriber is a U.S. Purchaser, a copy of the Certification of U.S.
Purchaser in the form attached to this Subscription Agreement as Schedule "F";

 

7.all Subscribers must provide a properly completed and duly executed copy of
the Private Placement Questionnaire in the form attached as Schedule "G" to this
Subscription Agreement; and

 

8.if the Subscriber is not an individual, one manually signed and duly completed
Corporate Placee Registration Form in the form required by the TSX Venture
Exchange and as attached as Schedule "H" to this Subscription Agreement,
provided that such form is not required if the Subscriber has previously filed a
Corporate Placee Registration Form with the TSX Venture Exchange and the
information contained in such form has not changed since the last filing.

 

PLEASE DELIVER THE AFOREMENTIONED DOCUMENTS TO:

 

Tingle Merrett LLP

1250, 639 – 5th Avenue S.W.

Calgary, Alberta T2P 0M9

 

Attention: Paul Bolger

T: 403-571-8006

F: 403-571-8008

E: pbolger@tinglemerrett.com

 

 

 

 



 

 

Zomedica Pharmaceuticals Corp. Page 4 of 14Subscription Agreement for Preferred
Shares 











 

TERMS AND CONDITIONS OF SUBSCRIPTION FOR

PREFERRED SHARES OF ZOMEDICA PHARMACEUTICALS CORP.

 

1.Definitions. In this Subscription Agreement:

 

(a)"Aggregate Subscription Amount" has the meaning set forth on the face page
hereof;

 

(b)"Closing Date" means May 9, 2019 or such other date(s) as the Corporation may
determine;

 

(c)"Common Shares" means common shares in the capital of the Corporation;

 

(d)"Corporation" means Zomedica Pharmaceuticals Corp., a corporation organized
under the laws of Alberta;

 

(e)"Offering" shall have the meaning ascribed thereto in paragraph 2(b) hereof;
and

 

(f)"Preferred Shares" means series 1 preferred shares in the capital of the
Corporation;

 

(g)"U.S. Purchaser" is (a) any person that receives or received an offer of the
securities while in the United States or (b) any person that is in the United
States at the time the purchaser's buy order was originated or this Subscription
Agreement was executed or delivered.

 

2.Acknowledgements of the Subscriber. The Subscriber acknowledges (on its own
behalf and, if applicable, on behalf of each person on whose behalf the
Subscriber is contracting) that:

 

(a)this subscription is subject to rejection or acceptance by the Corporation in
whole or in part, and is effective only upon acceptance by the Corporation;

 

(b)the Preferred Shares subscribed for by the Subscriber hereunder form part of
a larger issue and sale by the Corporation of Preferred Shares at a subscription
price of U.S.$1,000,000 per Preferred Share (the "Offering");

 

(c)the Offering is not subject to any minimum amount and that the Subscriber's
subscription may be the only subscription;

 

(d)the Subscriber is responsible for obtaining such legal advice as it considers
appropriate in connection with the execution, delivery and performance by it of
this Subscription Agreement;

 

(e)there is no government or other insurance scheme covering the Preferred
Shares; and

 

(f)there are risks associated with an investment in the Preferred Shares and, as
a result, the Subscriber may lose its entire investment.

 

3.Representations, Warranties and Covenants of the Subscriber. By executing this
Subscription Agreement, the Subscriber (on its own behalf and, if applicable, on
behalf of each person on whose behalf the Subscriber is contracting) represents,
warrants and covenants to the Corporation and its counsel (and acknowledges that
the Corporation and its counsel are relying thereon) that:

 

(a)if the Subscriber is an individual, the Subscriber is of the full age of
majority in the jurisdiction in which this Subscription Agreement is executed
and is legally competent to execute and deliver this Subscription Agreement, to
perform all of its obligations hereunder, and to undertake all actions required
of the Subscriber hereunder;

 

(b)if the Subscriber is not an individual, the Subscriber has the requisite
power, authority, legal capacity and competence to execute and deliver and be
bound by this Subscription Agreement, to perform all of its obligations
hereunder, and to undertake all actions required of the Subscriber hereunder,
and all necessary approvals of its directors, partners, shareholders, trustees
or otherwise with respect to such matters have been given or obtained;

 

(c)if the Subscriber is a body corporate, partnership, unincorporated
association or other entity, the Subscriber has been duly incorporated or
created and is validly subsisting under the laws of its jurisdiction of
incorporation or creation;

 

(d)this Subscription Agreement has been duly and validly authorized, executed
and delivered by, and constitutes a legal, valid, binding and enforceable
obligation of, the Subscriber;

 

(e)the execution, delivery and performance by the Subscriber of this
Subscription Agreement and the completion of the transactions contemplated
hereby do not and will not result in a violation of any law, regulation, order
or ruling applicable to the Subscriber, and do not and will not constitute a
breach of or default under any of the Subscriber's constating documents (if the
Subscriber is not an individual) or any agreement or covenant to which the
Subscriber is a party or by which it is bound;

 



 

 

Zomedica Pharmaceuticals Corp. Page 5 of 14Subscription Agreement for Preferred
Shares 











 

(f)the Subscriber confirms that the Subscriber (and, if the Subscriber is not
purchasing as principal, each beneficial purchaser for whom the Subscriber is
acting):

 

(i)has such knowledge in financial and business affairs as to be capable of
evaluating the merits and risks of its investment in the Preferred Shares;

 

(ii)is capable of assessing the proposed investment in the Preferred Shares as a
result of the Subscriber's own experience or as a result of advice received from
a person registered under applicable securities legislation;

 

(iii)is aware of the characteristics of the Preferred Shares and the risks
relating to an investment therein; and

 

(iv)is able to bear the economic risk of loss of its entire investment in the
Preferred Shares;

 

(g)the Subscriber understands that no securities commission, stock exchange,
governmental agency, regulatory body or similar authority has made any finding
or determination or expressed any opinion with respect to the merits of
investing in the Preferred Shares;

 

(h)the Subscriber understands and acknowledges that no prospectus or
registration statement has been filed by the Corporation with any securities
commission or similar regulatory authority in any jurisdiction in connection
with the issuance of the Preferred Shares and that the Preferred Shares are
being offered for sale only on a "private placement" basis and that the sale of
the Preferred Shares is conditional upon such sale being exempt from the
requirements to file and obtain a receipt for a prospectus or file a
registration statement, and the requirement to sell securities through a
registered dealer, or upon the issuance of such orders, consents or approvals as
may be required to enable such sale to be made without complying with such
requirements, and that as a consequence of acquiring the Preferred Shares
pursuant to such exemptions:

 

(i)the Subscriber is restricted from using some of the civil remedies otherwise
available under applicable securities laws in Canada;

 

(ii)the Subscriber will not receive information that would otherwise be required
to be provided to it under applicable securities laws in Canada; and

 

(iii)the Corporation is relieved from certain obligations that would otherwise
apply under applicable securities laws in Canada;

 

(i)the Subscriber confirms that neither the Corporation nor any of its
directors, employees, officers, agents, representatives or affiliates have made
any representations (written or oral) to the Subscriber:

 

(i)regarding the future value of the Preferred Shares;

 

(ii)that any person will resell or repurchase the Preferred Shares; or

 

(iii)that any person will refund the purchase price of the Preferred Shares;

 

(j)the Subscriber confirms that it has been advised to consult its own legal and
financial advisors with respect to the suitability of the Preferred Shares as an
investment for the Subscriber, the tax consequences of purchasing and dealing
with the Preferred Shares, and the resale restrictions and "hold periods" to
which the Preferred Shares are or may be subject under applicable securities
legislation or stock exchange rules, and has not relied upon any statements made
by or purporting to have been made on behalf of the Corporation with respect to
such suitability, tax consequences, resale restrictions and "hold periods";

 

(k)[intentionally deleted];

 

(l)the Subscriber is resident in the jurisdiction indicated on the face page of
this Subscription Agreement as the "Subscriber's Address" and the purchase by
and sale to the Subscriber of the Preferred Shares, and any act, solicitation,
conduct or negotiation directly or indirectly in furtherance of such purchase
and sale (whether with or with respect to the Subscriber or any beneficial
purchaser) has occurred only in such jurisdiction;

 

(m)the Subscriber acknowledges that it and/or the Corporation may be required to
provide applicable securities regulatory authorities or stock exchanges with
information concerning the identities of the beneficial purchasers of the
Preferred Shares and the Subscriber agrees that, notwithstanding that the
Subscriber may be purchasing the Preferred Shares as agent for an undisclosed
principal, the Subscriber will provide to the Corporation, on request,
particulars as to the identity of such undisclosed principal as may be required
by the Corporation in order to comply with the foregoing;

 



 

 

Zomedica Pharmaceuticals Corp. Page 6 of 14Subscription Agreement for Preferred
Shares 











 

(n)unless the Subscriber satisfies subsection 3(o), the Subscriber satisfies one
of subsections (i), (ii), (iii) or (iv) below:

 

(i)if the Subscriber is resident in or otherwise subject to the applicable
securities laws of any province of Canada, the Subscriber is purchasing the
Preferred Shares as principal (or is deemed to be purchasing as principal) for
its own account, not for the benefit of any other person, the Subscriber is an
"accredited investor" as defined in National Instrument 45-106 entitled
Prospectus Exemptions ("NI 45-106") (or, if applicable for Subscribers in
Ontario, the corresponding categories for the definition of an "accredited
investor" as defined in Section 73.3 of the Securities Act (Ontario)), which
definitions are reproduced in Exhibit A to Schedule "A" attached hereto, the
Subscriber was not created or used solely to purchase or hold securities as an
accredited investor as described in paragraph (m) of the definition of
"accredited investor" in NI 45-106 and reproduced in Exhibit A to Schedule "A"
hereto, the Subscriber is not a trust company or trust corporation registered
under the laws of Prince Edward Island that is not registered or authorized
under the Trust and Loan Companies Act (Canada) or under comparable legislation
in another jurisdiction of Canada and the Subscriber has executed and delivered
to the Corporation a Representation Letter in the form attached hereto as
Schedule "A" indicating that the Subscriber fits within one of the categories of
"accredited investor" set forth in such definitions (including a duly completed
and initialed copy of Exhibit A to Schedule "A") and, if the Subscriber is an
individual described in paragraphs (j), (k), or (l) of the definition of
"accredited investor" in Section 1.1 of NI 45-106, a duly completed and signed
copy of Exhibit B to Schedule "A";OR

 

(ii)if the Subscriber is resident in or otherwise subject to the applicable
securities laws of any province of Canada except Ontario and is not an
"accredited investor" as defined in NI 45-106, it is purchasing the Preferred
Shares as principal for its own account and not for the benefit of any other
person, and the Subscriber is a "family member, close personal friend or close
personal business associate" of the Corporation or an affiliate of the
Corporation, as defined in NI 45-106 (which definition is reproduced in the
Exhibit to Schedule "B" attached hereto) and the Subscriber has executed and
delivered to the Corporation a Representation Letter in the form attached hereto
as Schedule "B" (and, if resident in Saskatchewan, has executed and delivered to
the Corporation a Risk Acknowledgement Form in the form attached as Schedule "C"
hereto and has retained one signed copy for the Subscriber's records) and no
commission or finder's fee will be paid to any director, officer, founder or
control person of the Corporation or an affiliate, and to the best of the
Subscriber's knowledge, no director, officer, founder or control person of the
Corporation or an affiliate is entitled to a finder's fee or commission, in each
case in connection with the purchase of Preferred Shares pursuant to this
section 3(n)(ii); OR

 

(iii)if the Subscriber is resident in or otherwise subject to the applicable
securities laws of Ontario and is not an "accredited investor" as defined in NI
45-106, it is purchasing the Preferred Shares as principal for its own account
and not for the benefit of any other person, and the Subscriber is a "family
member, close personal friend or close personal business associate" of the
Corporation or an affiliate of the Corporation, as defined in NI 45-106 (which
definition is reproduced in the Exhibit to Schedule "B" attached hereto) and the
Subscriber has delivered to the Corporation a Risk Acknowledgement Form in the
form attached as Schedule "D" hereto duly signed by the Subscriber AND by the
applicable family member, close personal friend or close personal business
associate (as directed in the Risk Acknowledgement Form in the form attached as
Schedule "D" hereto) and has retained one signed copy for the Subscriber's
records and no commission or finder's fee will be paid to any director, officer,
founder or control person of the Corporation or an affiliate, and to the best of
the Subscriber's knowledge, no director, officer, founder or control person of
the Corporation or an affiliate is entitled to a finder's fee or commission, in
each case in connection with the Offering pursuant to this section 3(n)(iii); OR

 



 

 

Zomedica Pharmaceuticals Corp. Page 7 of 14Subscription Agreement for Preferred
Shares 











 

(iv)if the Subscriber is not purchasing the Preferred Shares as principal or
pursuant to section 3(n)(i), 3(n)(ii) or 3(n)(iii), it is duly authorized to
enter into this Subscription Agreement and to execute and deliver all
documentation in connection with the purchase on behalf of each beneficial
purchaser, each of whom is purchasing as principal for its own account, not for
the benefit of any other person, and not with a view to the resale or
distribution of all or any of the Preferred Shares, it acknowledges that the
Corporation may be required by law to disclose to certain regulatory authorities
the identity of each beneficial purchaser of Preferred Shares for whom it may be
acting, and it and each beneficial purchaser is resident in the jurisdiction set
out as the "Subscriber's Residential Address" and the purchase by and sale of
the Preferred Shares, and any act, solicitation, conduct or negotiation directly
or indirectly in furtherance of such purchase and sale (whether with or with
respect to the Subscriber or any beneficial purchaser) has occurred only in such
jurisdiction, and:

 

(A)it is acting as agent for a beneficial purchaser, who is disclosed on the
face page of this Subscription Agreement, who is resident in the jurisdiction
set out in the "Disclosed Beneficial Purchaser Information" and who complies
with section 3(n)(i) hereof as if all references therein were to the beneficial
purchaser rather than to the Subscriber and the Subscriber has concurrently
executed and delivered to the Corporation a Representation Letter in the form
attached hereto as Schedule "A" indicating that the Subscriber fits within the
category of "accredited investor" set forth in such definitions (including a
duly completed and initialed copy of Exhibit A to Schedule "A") and, if the
Subscriber is an individual described in paragraphs (j), (k), or (l) of the
definition of "accredited investor" in Section 1.1 of NI 45-106, a duly
completed and signed copy of Exhibit B to Schedule "A"; or

 

(B)it is deemed to be purchasing as principal under NI 45-106 because it is an
"accredited investor" as such term is defined in paragraphs (p) or (q) of the
definition of "accredited investor" in NI 45-106 and reproduced in Exhibit A to
Schedule "A" of this Subscription Agreement (provided, however, that it is not a
trust company or trust corporation registered under the laws of Prince Edward
Island that is not registered or authorized under the Trust and Loan Companies
Act (Canada) or under comparable legislation in another jurisdiction of Canada)
and has concurrently executed and delivered a Representation Letter in the form
attached hereto as Schedule "A" and has initialed in the Exhibit thereto
indicating that the Subscriber satisfies one of the categories of "accredited
investor" set out in paragraphs (p) or (q) of the definition of "accredited
investor" in NI 45-106 and reproduced in Exhibit A to Schedule "A" hereto;

 

(o)if it is not purchasing the Preferred Shares pursuant to section 3(n), it and
each person on whose behalf the Subscriber is contracting is a resident of a
jurisdiction outside of both Canada and the United States, it has concurrently
executed and delivered the Representation Letter in the form attached to this
Subscription Agreement as Schedule "E" and will provide such evidence of
compliance with all matters described in such Representation Letter as the
Corporation or its counsel may request including that: (a) the purchase of the
Preferred Shares does not contravene any of the applicable securities laws in
the Subscriber's jurisdiction of residence and does not trigger (i) any
obligation to prepare and file a prospectus, an offering memorandum or similar
document, or any other ongoing reporting requirements with respect to such
purchase or otherwise, or (ii) any registration or other obligation on the part
of the Corporation; and (b) the sale of the Preferred Shares as contemplated in
this Subscription Agreement would, if completed, be made pursuant to an
exemption from the prospectus and registration requirements under applicable
securities legislation of the Subscriber's jurisdiction of residence;

 

(p)if it is a "U.S. Purchaser", it and each person on whose behalf the
Subscriber is contracting is a resident in the United States, it has
concurrently executed and delivered the "Certification of U.S. Purchaser" in the
form attached hereto as Schedule "F" and will provide such evidence of
compliance with all matters described in such Certification of U.S. Purchaser as
the Corporation or its counsel may request including that: (a) the purchase of
the Preferred Shares does not contravene any of the applicable securities laws
in the Subscriber's jurisdiction of residence and does not trigger (i) any
obligation to prepare and file a prospectus, an offering memorandum or similar
document, or any other ongoing reporting requirements with respect to such
purchase or otherwise, or (ii) any registration or other obligation on the part
of the Corporation; and (b) the sale of the Preferred Shares as contemplated in
this Subscription Agreement would, if completed, be made pursuant to an
exemption from the prospectus and registration requirements under applicable
securities legislation of the Subscriber's jurisdiction of residence;

 



 

 

Zomedica Pharmaceuticals Corp. Page 8 of 14Subscription Agreement for Preferred
Shares 











 

(q)the Subscriber understands that it may not be able to resell the Preferred
Shares except in accordance with limited exemptions available under applicable
securities legislation, regulatory policy and stock exchange rules, and that the
Subscriber is solely responsible for (and the Corporation is not in any way
responsible for) the Subscriber's compliance with applicable resale
restrictions;

 

(r)the Subscriber acknowledges that:

 

(i)no securities commission or similar regulatory authority has reviewed or
passed on the merits of the Preferred Shares;

 

(ii)there is no government or other insurance covering the Preferred Shares;

 

(iii)there are risks associated with the purchase of the Preferred Shares;

 

(iv)there are restrictions on the Subscriber's ability to resell the Preferred
Shares and it is the responsibility of the Subscriber to find out what those
restrictions are and to comply with them before selling the Preferred Shares;
and

 

(v)the Corporation has advised the Subscriber that the Corporation is relying on
an exemption from the requirements to provide the Subscriber with a prospectus
and to sell securities through a person or company registered to sell securities
under the Securities Act (Alberta) and other applicable securities laws and, as
a consequence of acquiring Preferred Shares pursuant to this exemption, certain
protections, rights and remedies provided by the Securities Act (Alberta) and
other applicable securities laws, including statutory rights of rescission or
damages, will not be available to the Subscriber;

 

(s)the Subscriber understands that, in addition to any further legend which may
be required by the TSX Venture Exchange, any certificates representing the
Preferred Shares are to bear a legend substantially in the following form
indicating that the resale of such securities is restricted:

 

"Unless permitted under securities legislation, the holder of this security must
not trade the security before [insert the date that is 4 months and a day after
the Closing Date]"

 

and the Subscriber further acknowledges that it has been advised to consult its
own legal counsel in its jurisdiction of residence for full particulars of the
resale restrictions applicable to it;

 

(t)the Subscriber has not received or been provided with, nor has it requested,
nor does it have any need to receive, any offering memorandum, or any other
document (other than the annual financial statements, interim financial
statements or any other document (excluding offering memoranda, prospectuses or
other offering documents) the content of which is prescribed by statute or
regulation) describing the business and affairs of the Corporation, which has
been prepared for delivery to and review by prospective purchasers in order to
assist them in making an investment decision in respect of the purchase of
Preferred Shares pursuant to the Offering;

 

(u)the Subscriber has not become aware of any advertisement in printed media of
general and regular paid circulation or on radio, television or other form of
telecommunication or any other form of advertisement (including electronic
display or the Internet) or sales literature with respect to the distribution of
the Preferred Shares;

 

(v)the Subscriber is aware that the Preferred Shares have not been and will not
be registered under the United States Securities Act of 1933, as amended (the
"U.S. Securities Act") or the securities laws of any state and that the
Preferred Shares may not be offered or sold, directly or indirectly, in the
United States without registration under the U.S. Securities Act or applicable
state securities laws or compliance with requirements of an exemption from
registration and it acknowledges that the Corporation has no present intention
of filing a registration statement under the U.S. Securities Act or applicable
state securities laws in respect of the Preferred Shares;

 



 

 

Zomedica Pharmaceuticals Corp. Page 9 of 14Subscription Agreement for Preferred
Shares 











 

(w)unless the Subscriber is completing the Certification of U.S. Purchaser in
the form attached to this Subscription Agreement as Schedule "F" hereto, the
Subscriber did not receive an offer of the Preferred Shares while in the United
States and was not in the United States at the time the Subscriber's buy order
was originated or this Subscription Agreement was executed or delivered;

 

(x)the Subscriber undertakes and agrees that it will not offer or sell any of
the Preferred Shares in the United States unless such securities are registered
under the U.S. Securities Act and the securities laws of all applicable states
of the United States, or an exemption from such registration requirements is
available;

 

(y)if required by applicable securities legislation, regulations, rules,
policies or orders or by any securities commission, stock exchange or other
regulatory authority, the Subscriber will execute, deliver, file and otherwise
assist the Corporation in filing, such reports, undertakings and other documents
with respect to the issue of the Preferred Shares;

 

(z)except as disclosed in writing to the Corporation, the Subscriber does not
act jointly or in concert with any other person or company for the purposes of
acquiring securities of the Corporation;

 

(aa)except for this Subscription Agreement, the Subscriber has relied solely
upon publicly available information relating to the Corporation and not upon any
verbal or written representation as to fact or otherwise made by or on behalf of
the Corporation, and acknowledges that the Corporation's counsel is acting as
counsel to the Corporation and not as counsel to the Subscriber;

 

(bb)the Subscriber has reviewed the "Privacy Notice" attached to this
Subscription Agreement, and agrees to and accepts all covenants, representations
and consents as set out therein;

 

(cc)the funds representing the Aggregate Subscription Amount which will be
advanced by the Subscriber to the Corporation hereunder will not represent
proceeds of crime for the purposes of the Proceeds of Crime (Money Laundering)
and Terrorist Financing Act (Canada) (the "PCMLTFA") and the Subscriber
acknowledges that the Corporation may in the future be required by law to
disclose the Subscriber's name and other information relating to this
Subscription Agreement and the Subscriber's subscription hereunder, on a
confidential basis, pursuant to the PCMLTFA. To the best of its knowledge: (i)
none of the subscription funds to be provided by the Subscriber: (A) have been
or will be derived from or related to any activity that is deemed criminal under
the law of Canada, the United States of America, or any other jurisdiction; or
(B) are being tendered on behalf of a person or entity who has not been
identified to the Subscriber; and (ii) it shall promptly notify the Corporation
if the Subscriber discovers that any of such representations ceases to be true,
and to provide the Corporation with appropriate information in connection
therewith

 

(dd)the Subscriber acknowledges that the Corporation may complete additional
financings in the future in order to develop the business of the Corporation and
to fund ongoing development. There is no assurance that such financing will be
available and if available, on reasonable terms. Any such financings may have a
dilutive effect on current shareholders, including the Subscriber;

 

(ee)if the Subscriber is contracting under this Subscription Agreement on behalf
of another person or persons, the representations, warranties, covenants,
acknowledgements, confirmations and statements made by the Subscriber in this
Subscription Agreement are true and correct with respect to such person or
persons on whose behalf the Subscriber is so contracting, as if such
representations, warranties, covenants, acknowledgements, confirmations and
statements were made directly by such person or persons; and

 

(ff)the Subscriber acknowledges that an investment in the Preferred Shares is
subject to a number of risk factors and the Subscriber covenants and agrees to
comply with applicable securities legislation, orders or policies concerning the
purchase, holding of, and resale of the Preferred Shares.

 

4.Timeliness of Representations, etc. The Subscriber agrees (on its own behalf
and, if applicable, on behalf of each person on whose behalf the Subscriber is
contracting) that the representations, warranties and covenants of the
Subscriber herein will be true and correct both as of the execution of this
Subscription Agreement and as of the Closing Time (as defined herein), and will
survive the completion of the distribution of the Preferred Shares and any
subsequent disposition by the Subscriber of any of the Preferred Shares.

 



 

 

Zomedica Pharmaceuticals Corp. Page 10 of 14Subscription Agreement for Preferred
Shares 











 

5.Indemnity. The Subscriber acknowledges that the Corporation and its counsel
are relying upon the representations, warranties and covenants of the Subscriber
set forth herein in determining the eligibility (from a securities law
perspective) of the Subscriber (or, if applicable, the eligibility of another on
whose behalf the Subscriber is contracting hereunder to subscribe for Preferred
Shares) to purchase Preferred Shares under the Offering, and hereby agrees to
indemnify the Corporation and its directors, officers, employees, advisers,
affiliates, shareholders and agents (including their respective legal counsel)
against all losses, claims, costs, expenses, damages or liabilities that they
may suffer or incur as a result of or in connection with their reliance on such
representations, warranties and covenants. The Subscriber undertakes to
immediately notify the Corporation's counsel at Tingle Merrett LLP, 1250, 639 –
5th Avenue S.W., Calgary, Alberta T2P 0M9, Attention: Paul Bolger (fax: (403)
571-8008), of any change in any statement or other information relating to the
Subscriber set forth herein that occurs prior to the Closing Time.

 

6.Deliveries by Subscriber prior to Closing. The Subscriber agrees to deliver to
the Corporation, or as the Corporation may direct, not later than 5:00 p.m.
(Calgary time) on the day that is two business days before any Closing Date of
which the Subscriber receives notice:

 

(a)this duly completed and executed Subscription Agreement;

 

(b)a cheque or bank draft made payable to "Zomedica Pharmaceuticals Corp." or to
"Tingle Merrett LLP, in trust" in an amount equal to the Aggregate Subscription
Amount, or payment of the same amount in such other manner as is acceptable to
the Corporation;

 

(c)a properly completed and duly executed copy of the appropriate investor
qualification form(s) as described on pages 2 and 3 of this Subscription
Agreement;

 

(d)one manually signed and duly completed Private Placement Questionnaire in the
form attached as Schedule "G";

 

(e)if the Subscriber is not an individual, one manually signed and duly
completed Corporate Placee Registration Form in the form required by the TSX
Venture Exchange and as attached as Schedule "H", provided that such form is not
required if the Subscriber has previously filed a Corporate Placee Registration
Form with the TSX Venture Exchange and the information contained in such form
has not changed since the last filing; and

 

(f)such other documents as may be requested by the Corporation as contemplated
by this Subscription Agreement.

 

7.Partial Acceptance or Rejection of Subscription. The Corporation may, in its
absolute discretion, accept or reject the Subscriber's subscription for
Preferred Shares as set forth in this Subscription Agreement, in whole or in
part, and the Corporation reserves the right to allot to the Subscriber less
than the amount of Preferred Shares subscribed for under this Subscription
Agreement. Notwithstanding the foregoing, the Subscriber acknowledges and agrees
that the acceptance of this Subscription Agreement will be conditional upon
among other things, the sale of the Preferred Shares to the Subscriber being
exempt from any prospectus and offering memorandum requirements of applicable
securities laws. The Corporation will be deemed to have accepted this
Subscription Agreement upon the delivery at Closing of the certificates
representing the Preferred Shares to the Subscriber or upon the direction of the
Subscriber in accordance with the provisions hereof. If this Subscription
Agreement is rejected in whole, any certified cheque(s) or bank draft(s)
delivered by the Subscriber to the Corporation on account of the Aggregate
Subscription Amount for the Preferred Shares subscribed for will be promptly
returned to the Subscriber without interest. If this Subscription Agreement is
accepted only in part, a cheque representing the amount by which the payment
delivered by the Subscriber to the Corporation (or its counsel) exceeds the
subscription price of the number of Preferred Shares sold to the Subscriber
pursuant to a partial acceptance of this Subscription Agreement will be promptly
delivered to the Subscriber without interest.

 

8.Time and Place of Closing. The sale of the Preferred Shares will be completed
at the offices of Tingle Merrett LLP, counsel to the Corporation, in Calgary,
Alberta at 10:00 a.m. (Calgary time) or such other time as the Corporation may
determine (the "Closing Time") on the Closing Date. The Corporation reserves the
right to close the Offering in multiple tranches, so that one or more closings
may occur after the initial closing.

 

9.Subject to Regulatory Approval. The obligations of the parties hereunder are
subject to all required regulatory approvals being obtained.

 



 

 

Zomedica Pharmaceuticals Corp. Page 11 of 14Subscription Agreement for Preferred
Shares 











 

10.Representations and Warranties of the Corporation. The Corporation hereby
represents and warrants to the Subscriber (and acknowledges that the Subscriber
is relying thereon) that:

 

(a)the Corporation has the full corporate right, power and authority to execute
and deliver this Subscription Agreement and to issue the Preferred Shares to the
Subscriber;

 

(b)the Corporation is duly incorporated and validly subsisting, and is qualified
to carry on business in each jurisdiction in respect of which the carrying out
of the activities contemplated hereby make such qualification necessary;

 

(c)the Corporation has complied or will comply with all applicable corporate and
securities laws in connection with the offer and sale of the Preferred Shares;

 

(d)upon acceptance by the Corporation, this Subscription Agreement shall
constitute a binding obligation of the Corporation enforceable in accordance
with its terms subject to applicable bankruptcy, insolvency, reorganization and
other laws of general application limiting the enforcement of creditors' rights
generally and to the general principles of equity including the fact that
specific performance is available only in the discretion of the court;

 

(e)the execution, delivery and performance of this Subscription Agreement by the
Corporation and the issue of the Preferred Shares to the Subscriber pursuant
hereto does not and will not constitute a breach of or default under the
constating documents of the Corporation, or any law, regulation, order or ruling
applicable to the Corporation, or any agreement to which the Corporation is a
party or by which it is bound;

 

(f)the issued and outstanding Common Shares are listed and posted for trading on
NYSE American in the United States and on the TSX Venture Exchange in Canada;
the Preferred Shares are not listed or posted for trading on any stock exchange
and it is not intended that any application for listing of such shares would be
made;

 

(g)no order ceasing or suspending trading in any securities of the Corporation
has been issued or prohibiting the sale of the Preferred Shares issuable
pursuant to the terms of this Subscription Agreement and no proceedings for such
purpose are threatened or, to the best of the Corporation's knowledge,
information and belief, pending;

 

(h)to its knowledge, the Corporation is not in default of any requirement of
applicable securities or corporate laws, regulations, orders, notices and
policies and no securities commission has issued any order which is currently
outstanding preventing or suspending trading in the Preferred Shares or
preventing the issuance of the Preferred Shares in accordance with this
Subscription Agreement;

 

(i)the Corporation is a "reporting issuer" in each of British Columbia and
Alberta and is not included in a list of defaulting reporting issuers maintained
by the securities commission in such provinces and in particular, without
limiting the foregoing, the Corporation has at all relevant times complied with
its obligations to make timely disclosure of all material changes relating to
it, no such disclosure has been made on a confidential basis that is still
maintained on a confidential basis, and there is no material change relating to
the Corporation which has occurred and with respect to which the requisite
material change report has not been filed with a securities commission in such
provinces.

 

11.No Partnership. Nothing herein shall constitute or be construed to constitute
a partnership of any kind whatsoever between the Subscriber and the Corporation.

 

12.Governing Law. The contract arising out of acceptance of this Subscription
Agreement by the Corporation shall be governed by and construed in accordance
with the laws of the Province of Alberta and the federal laws of Canada
applicable therein. The parties irrevocably attorn to the exclusive jurisdiction
of the courts of the Province of Alberta.

 

13.Time of Essence. Time shall be of the essence of this Subscription Agreement.

 

14.Entire Agreement. This Subscription Agreement represents the entire agreement
of the parties hereto relating to the subject matter hereof, and there are no
representations, covenants or other agreements relating to the subject matter
hereof except as stated or referred to herein.

 

15.Electronic Copies. The Corporation shall be entitled to rely on delivery of a
facsimile or other electronic copy of executed subscriptions, and acceptance by
the Corporation of such facsimile or electronic copies shall be legally
effective to create a valid and binding agreement between the Subscriber and the
Corporation in accordance with the terms hereof.

 



 

 

Zomedica Pharmaceuticals Corp. Page 12 of 14Subscription Agreement for Preferred
Shares 











 

16.Counterpart. This Subscription Agreement may be executed in one or more
counterparts each of which so executed shall constitute an original and all of
which together shall constitute one and the same agreement.

 

17.Severability. The invalidity, illegality or unenforceability of any provision
of this Subscription Agreement shall not affect the validity, legality or
enforceability of any other provision hereof.

 

18.Survival. The covenants, representations and warranties contained in this
Subscription Agreement shall survive the closing of the transactions
contemplated hereby, and shall be binding upon and enure to the benefit of the
parties hereto and their respective heirs, executors, administrators, successors
and permitted assigns.

 

19.Interpretation. The headings used in this Subscription Agreement have been
inserted for convenience of reference only and shall not affect the meaning or
interpretation of this Subscription Agreement or any provision hereof. In this
Subscription Agreement, unless otherwise indicated, all references to money
amounts are to United States dollars.

 

20.Amendment. Except as otherwise provided herein, this Subscription Agreement
may only be amended by the parties hereto in writing.

 

21.Costs. The Subscriber acknowledges and agrees that all costs incurred by the
Subscriber (including any fees and disbursements of any special counsel retained
by the Subscriber) relating to the sale of the Preferred Shares to the
Subscriber shall be borne by the Subscriber.

 

22.Withdrawal. The Subscriber, on its own behalf and, if applicable, on behalf
of others for whom it is contracting hereunder, agrees that this subscription is
made for valuable consideration and may not be withdrawn, cancelled, terminated
or revoked by the Subscriber, on its own behalf and, if applicable, on behalf of
others for whom it is contracting hereunder.

 

23.Assignment. Neither party may assign all or part of its interest in or to
this Subscription Agreement without the consent of the other party in writing.

 

24.Language. The Subscriber acknowledges that it has consented to and requested
that all documents evidencing or relating in any way to the sale of the
Preferred Shares be drawn up in the English language only.

 

 

 

 

 

 



 

 

Zomedica Pharmaceuticals Corp. Page 13 of 14Subscription Agreement for Preferred
Shares 











 

PRIVACY NOTICE

 

The Subscriber acknowledges that this Subscription Agreement and the Exhibits
hereto require the Subscriber to provide certain personal information to the
Corporation. Such information is being collected by the Corporation for the
purposes of completing the Offering, which includes, without limitation,
determining the Subscriber's eligibility (or that of any Disclosed Beneficial
Purchaser) to purchase the Preferred Shares under applicable securities laws,
preparing and registering certificates representing the Preferred Shares to be
issued to the Subscriber and completing filings required by any stock exchange
or securities regulatory authority. In addition, such personal information may
be used or disclosed by the Corporation for the purpose of administering the
Corporation's relationship with the Subscriber or, if applicable, the beneficial
purchaser for whom the Subscriber is contracting. For example, such personal
information may be used by the Corporation to communicate with the Subscriber
or, if applicable, the beneficial purchaser for whom the Subscriber is
contracting (such as by providing annual or quarterly reports), to prepare tax
filings and forms or to comply with its obligations under taxation, securities
and other laws (such as maintaining a list of holders of shares). The
Subscriber's personal information (and that of any Disclosed Beneficial
Purchaser) may also be disclosed by the Corporation to (a) stock exchanges or
securities regulatory authorities (including the Ontario Securities Commission
(the "OSC") and the British Columbia Securities Commission (the "BCSC")), (b)
the Corporation's registrar and transfer agent, (c) Canadian tax authorities,
and (d) any of the other parties involved in the Offering, including legal
counsel, and may be included in closing books in connection with the Offering.

 

By executing this Subscription Agreement, the Subscriber (on its own behalf and
on behalf of any Disclosed Beneficial Purchaser for whom it is contracting
hereunder) consents to the foregoing collection, use and disclosure of the
Subscriber's (and any Disclosed Beneficial Purchaser's) personal information.
The Subscriber (on its own behalf and on behalf of any Disclosed Beneficial
Purchaser for whom it is contracting hereunder) also consents to the filing of
copies or originals of any of the Subscriber's documents delivered in connection
with this Subscription Agreement as may be required to be filed with any stock
exchange or securities regulatory authority in connection with the transactions
contemplated hereby and expressly consents to the collection, use and disclosure
of the Subscriber's (and any Disclosed Beneficial Purchaser's) personal
information by the TSX Venture Exchange or the Toronto Stock Exchange for the
purposes identified by such exchange, from time to time. The Subscriber (on its
own behalf and on behalf of any Disclosed Beneficial Purchaser for whom it is
contracting hereunder) further acknowledges that it has been notified by the
Corporation (a) of the requirement to deliver to the OSC and the BCSC the full
name, residential address and telephone number of the purchaser of the
securities, the number and type of securities purchased, the total purchase
price, the exemption relied upon and the date of distribution; (b) that this
information is being collected indirectly by the OSC and BCSC under the
authority granted to it in securities legislation; (c) that this information is
being collected for the purposes of the administration and enforcement of the
securities legislation of Ontario and British Columbia; (d) that the
Administrative Support Clerk can be contacted at Ontario Securities Commission,
Suite 1903, Box 55, 20 Queen Street West, Toronto, Ontario, M5H 3S8, or at (416)
593-3684, and can answer any questions about the OSC's indirect collection of
this information; and (e) that the BCSC can be contacted at British Columbia
Securities Commission, P.O. Box 10142, Pacific Centre, 701 West Georgia Street,
Vancouver, British Columbia, V7Y 1L2, Telephone: (604) 899-6500, Toll free
across Canada: 1-800-373-6393, Facsimile: (604) 899-658, and can answer any
questions about the BCSC's indirect collection of this information.

 

 

 

 



 

 

Zomedica Pharmaceuticals Corp. Page 14 of 14Subscription Agreement for Preferred
Shares 











 

TSX VENTURE EXCHANGE APPENDIX 6A

ACKNOWLEDGEMENT – PERSONAL INFORMATION

 

The Subscriber acknowledges as follows:

 

TSX Venture Exchange Inc. and its affiliates, authorized agents, subsidiaries
and divisions, including the TSX Venture Exchange (collectively referred to as
"the Exchange") collect Personal Information in certain Forms that are submitted
by the individual and/or by an Issuer or Applicant and use it for the following
purposes:

 



 • to conduct background checks,       • to verify the Personal Information that
has been provided about each individual,       • to consider the suitability of
the individual to act as an officer, director, insider, promoter, investor
relations provider or, as applicable, an employee or consultant, of the Issuer
or Applicant,      • to consider the eligibility of the Issuer or Applicant to
list on the Exchange,      • to provide disclosure to market participants as to
the security holdings of directors, officers, other insiders and promoters of
the Issuer, or its associates or affiliates,      • to conduct enforcement
proceedings, and       • to perform other investigations as required by and to
ensure compliance with all applicable rules, policies, rulings and regulations
of the Exchange, securities legislation and other legal and regulatory
requirements governing the conduct and protection of the public markets in
Canada.



 

As part of this process, the Exchange also collects additional Personal
Information from other sources, including but not limited to, securities
regulatory authorities in Canada or elsewhere, investigative, law enforcement or
self-regulatory organizations, regulations services providers and each of their
subsidiaries, affiliates, regulators and authorized agents, to ensure that the
purposes set out above can be accomplished.

 

The Personal Information the Exchange collects may also be disclosed:

 

(a)to the agencies and organizations in the preceding paragraph, or as otherwise
permitted or required by law, and they may use it in their own investigations
for the purposes described above; and

 

(b)on the Exchange's website or through printed materials published by or
pursuant to the directions of the Exchange.

 

The Exchange may from time to time use third parties to process information
and/or provide other administrative services. In this regard, the Exchange may
share the information with such third party service providers

 

 

 

 

 



 

 











 

SCHEDULE "A"

 

 

 

REPRESENTATION LETTER 

TO BE COMPLETED BY ACCREDITED INVESTORS

 

TO:               Zomedica Pharmaceuticals Corp. (the "Corporation")

 

(Capitalized terms not specifically defined in this Schedule have the meaning
ascribed to them in the Subscription Agreement to which this Schedule is
attached)

 

In connection with the execution by the undersigned Subscriber of the
Subscription Agreement which this Representation Letter forms a part of, the
undersigned Subscriber hereby represents, warrants, covenants and certifies to
the Corporation and its counsel that:

 

1.the undersigned Subscriber is resident in the jurisdiction set out as the
"Subscriber's Residential Address" on the face page of the Subscription
Agreement and, if the undersigned Subscriber is purchasing as agent for a
disclosed beneficial purchaser, the disclosed beneficial purchaser is resident
in the jurisdiction set out as the "Disclosed Beneficial Purchaser Information"
on the face page of the Subscription Agreement;

 

2.the undersigned Subscriber is either (a) purchasing the Preferred Shares as
principal for its own account, (b) deemed to be purchasing the Preferred Shares
as principal in accordance with section 2.3(2) or (4) of NI 45-106, or (c)
acting as agent for a disclosed beneficial purchaser who is purchasing the
Preferred Shares as principal for its own account;

 

3.the undersigned Subscriber (or if the undersigned Subscriber is purchasing as
agent for a disclosed beneficial purchaser, the disclosed beneficial purchaser)
is an "accredited investor" within the meaning of NI 45-106 and Section 73.3(1)
of the Securities Act (Ontario), as applicable, by virtue of satisfying the
indicated criterion as set out in Exhibit A to this Representation Letter;

 

4.the Subscriber (or if the undersigned Subscriber is purchasing as agent for a
disclosed beneficial purchaser, the disclosed beneficial purchaser) fully
understands the meaning of the terms and conditions of the category of
"accredited investor" applicable to it and confirms that it has reviewed and
understands the definitions in Exhibit A to this Representation Letter in
respect of the category of "accredited investor" applicable to it and, in
particular, if the Subscriber is an "accredited investor" by virtue of
satisfying paragraph (j), (j.1), (k) or (l) of Exhibit A to this Representation
Letter, it has reviewed and understands the definitions of "financial assets",
"related liabilities" and "financial assets", as applicable, contained in
Exhibit A hereto;

 

5.the undersigned Subscriber (or if the undersigned Subscriber is purchasing as
agent for a disclosed beneficial purchaser, the disclosed beneficial purchaser)
was not created, and is not used, solely to purchase or hold securities as an
accredited investor as described in paragraph (m) of the definition of
"accredited investor" in NI 45-106;

 

6.if the Subscriber (or if the undersigned Subscriber is purchasing as agent for
a disclosed beneficial purchaser, the disclosed beneficial purchaser) is an
"accredited investor" by virtue of satisfying paragraph (j), (k) or (l) on
Exhibit A to this Representation Letter, it acknowledges that it needs to
complete Exhibit B to this Representation Letter and upon execution of Exhibit B
by the Subscriber, Exhibit B shall be incorporated into and form a part of this
Representation Letter and the Corporation and its counsel shall be entitled to
rely thereon; and

 



 A-1 

 











 

7.upon execution of this Representation Letter by the undersigned Subscriber,
this Representation Letter, including the Exhibits hereto, shall be incorporated
into and form a part of the Subscription Agreement.

 



        Name of Subscriber (please print)           By:         Authorized
Signature                   Official Title or Capacity (please print)          
      Name of Signatory (please print name of individual whose signature appears
above if different than name of Subscriber)  



 



 

DATED at _________________________ this ____ day of __________________________,
2019.

 

IMPORTANT

PLEASE COMPLETE THE EXHIBITS TO THIS REPRESENTATION LETTER

 

 

 

 

 

 

 

 

 

 

 



 A-2 

 











 

EXHIBIT A TO SCHEDULE "A"

TO BE COMPLETED BY ACCREDITED INVESTORS

 

PLEASE MARK YOUR INITIALS BESIDE THE CATEGORY BELOW TO WHICH YOU BELONG

 

Please complete the Representation Letter to the Corporation by marking your
initials beside the category of "accredited investor" to which you belong within
the meaning of Section 1.1 of NI 45-106 and Section 73.3(1) of the Securities
Act (Ontario), as applicable:

 

Meaning of "Accredited Investor"

 

"Accredited investor" is defined in Section 1.1 of NI 45-106 to mean any person
who fits within any of the following categories at the time of the sale of
securities to that person:

 



________   (a) (i) except in Ontario, a Canadian financial institution, or a
bank listed in Schedule III of the Bank Act (Canada),       (ii) in Ontario, (A)
a bank listed in Schedule I, II or III to the Bank Act (Canada); (B) an
association to which the Cooperative Credit Associations Act (Canada) applies or
a central cooperative credit society for which an order has been made under
subsection 473 (1) of that Act; or (C) a loan corporation, trust company, trust
corporation, insurance company, treasury branch, credit union, caisse populaire,
financial services cooperative or credit union league or federation that is
authorized by a statute of Canada or Ontario to carry on business in Canada or
Ontario, as the case may be,  ________   (b) (i) except in Ontario, the Business
Development Bank of Canada incorporated under the Business Development Bank of
Canada Act (Canada),       (ii) in Ontario, the Business Development Bank of
Canada,  ________   (c) (i) except in Ontario, a subsidiary of any person
referred to in paragraphs (a) or (b), if the person owns all of the voting
securities of the subsidiary, except the voting securities required by law to be
owned by directors of that subsidiary,       (ii) in Ontario, a subsidiary of
any person referred to in paragraphs (a) through (e) above, if the person owns
all of the voting securities of the subsidiary, except the voting securities
required by law to be owned by directors of that subsidiary,  ________   (d) (i)
except in Ontario, a person registered under the securities legislation of a
jurisdiction of Canada as an adviser or dealer,       (ii) in Ontario, a person
or company registered under the securities legislation of a province or
territory of Canada as an adviser or dealer, except as otherwise prescribed by
the regulations under the Securities Act (Ontario),  ________   (e) an
individual registered under the securities legislation of a jurisdiction of
Canada as a representative of a person referred to in paragraph (d),  ________  
(e.1) an individual formerly registered under the securities legislation of a
jurisdiction of Canada, other than an individual formerly registered solely as a
representative of a limited market dealer under one or both of the Securities
Act (Ontario) or the Securities Act (Newfoundland and Labrador),  ________   (f)
(i) except in Ontario, the Government of Canada or a jurisdiction of Canada, or
any crown corporation, agency or wholly owned entity of the government of Canada
or a jurisdiction of Canada,       (ii) in Ontario, the Government of Canada,
the government of a province or territory of Canada, or any Crown corporation,
agency or wholly owned entity of the Government of Canada or the government of a
province or territory of Canada,  ________   (g) (i) except in Ontario, a
municipality, public board or commission in Canada and a metropolitan community,
school board, the Comité de gestion de la taxe scolaire de l'île de Montréal or
an intermunicipal management board in Québec,       (ii) in Ontario, a
municipality, public board or commission in Canada and a metropolitan community,
school board, the Comité de gestion de la taxe scolaire de l'île de Montréal or
an intermunicipal management board in Québec,

 



 A-3 

 











 

 ________   (h) (i) except in Ontario, any national, federal, state, provincial,
territorial or municipal government of or in any foreign jurisdiction, or any
agency of that government,       (ii) in Ontario, any national, federal, state,
provincial, territorial or municipal government of or in any foreign
jurisdiction, or any agency of that government,  ________   (i) (i) except in
Ontario, a pension fund that is regulated by either the Office of the
Superintendent of Financial Institutions (Canada) or a pension commission or
similar regulatory authority of a jurisdiction of Canada,        (ii) in
Ontario, a pension fund that is regulated by the Office of the Superintendent of
Financial Institutions (Canada) or a pension commission or similar regulatory
authority of a province or territory of Canada,  ________   (j) an individual
who, either alone or with a spouse, beneficially owns, directly or indirectly,
financial assets having an aggregate realizable value that, before taxes, but
net of any related liabilities, exceeds C$1,000,000, 



 

[Note: Financial assets include cash and securities, but do not include a
personal residence – see the definition of "financial assets" later in this
certificate. Financial assets are generally liquid or relatively easy to
liquidate. You must subtract any liabilities related to your financial assets to
calculate your net financial assets—see the definition of "related liabilities".
Financial assets held in a group RRSP under which you do not have the ability to
acquire the financial assets and deal with them directly are not considered to
be beneficially owned by you. If you meet the higher financial asset threshold
set out in paragraph (j.1), then initial paragraph (j.1) instead of this
paragraph (j).]

 

[Note: If you are an accredited investor described in this paragraph (j), and do
not meet the higher financial asset threshold set out in paragraph (j.1), you
must deliver a completed Form 45-106F9 – Form for Individual Accredited
Investors (See Exhibit B hereto).]

 



 ________   (j.1) an individual who beneficially owns financial assets having an
aggregate realizable value that, before taxes but net of any related
liabilities, exceeds C$5,000,000,

  

[Note: The financial assets of your spouse (including financial assets in a
spousal RRSP) cannot be included in the calculation of net financial assets
under this paragraph (j.1). See definition of "financial assets" below. If you
meet the financial asset threshold set out in this paragraph (j.1), you are not
required to complete Exhibit B.]

 



 ________   (k) an individual whose net income before taxes exceeded C$200,000
in each of the two most recent calendar years or whose net income before taxes
combined with that of a spouse exceeded C$300,000 in each of the two most recent
calendar years and who, in either case, reasonably expects to exceed that net
income level in the current calendar year, [Note: You are required to complete
Exhibit B]

 

[Note: If individual accredited investors wish to purchase through wholly-owned
holding companies or similar entities, such purchasing entities must qualify
under section (t) below, which must be initialed and complete. If you are an
accredited investor described in this paragraph (k), you must deliver a
completed Form 45-106F9 – Form for Individual Accredited Investors (See Exhibit
B hereto).]

 

 ________   (l) an individual who, either alone or with a spouse, has net assets
of at least C$5,000,000,

 

[Note: To calculate net assets, take the value of your total assets (which may
include a personal residence) and subtract your total liabilities (which may
include a mortgage). The value attributed to assets should reasonably reflect
their estimated fair value. Income tax should be considered a liability if the
obligation to pay it is outstanding at the time of the subscription.]

 

[Note: If you are an accredited investor described in this paragraph (l), you
must deliver a completed Form 45-106F9 – Form for Individual Accredited
Investors (See Exhibit B hereto).]

 



 A-4 

 











 



 ________   (m) a person, other than an individual or an investment fund, that
has net assets of at least C$5,000,000, as shown on its most recently prepared
financial statements,  ________   (n) an investment fund that distributes or has
distributed its securities only to:     (i) a person that is or was an
accredited investor at the time of the distribution,       (ii) a person that
acquires or acquired securities in the circumstances referred to in section 2.10
of National Instrument 45-106 (where the person subscribes for a minimum amount
investment) and Section 2.19 of National Instrument 45-106 (where the person
makes an additional investment in investment funds), or       (iii) a person
described in paragraph (i) or (ii) that acquires or acquired securities under
section 2.18 of National Instrument 45-106 (investment fund reinvestment),
 ________   (o) an investment fund that distributes or has distributed
securities under a prospectus in a jurisdiction of Canada for which the
regulator or, in Quebec, the securities regulatory authority, has issued a
receipt, ________    (p) a trust company or trust corporation registered or
authorized to carry on business under the Trust and Loan Companies Act (Canada)
or under comparable legislation in a jurisdiction of Canada or a foreign
jurisdiction, acting on behalf of a fully managed account managed by the trust
company or trust corporation, as the case may be, ________    (q) a person
acting on behalf of a fully managed account managed by that person, if that
person is registered or authorized to carry on business as an adviser or the
equivalent under the securities legislation of a jurisdiction of Canada or a
foreign jurisdiction, ________    (r) a registered charity under the Income Tax
Act (Canada) that, in regard to the trade, has obtained advice from an
eligibility adviser or an adviser registered under the securities legislation of
the jurisdiction of the registered charity to give advice on the securities
being traded, ________    (s) an entity organized in a foreign jurisdiction that
is analogous to any of the entities referred to in paragraphs (a) to (d) or
paragraph (i) in form and function,  ________   (t) a person in respect of which
all of the owners of interests, direct, indirect or beneficial, except the
voting securities required by law to be owned by directors, are persons that are
accredited investors,



 

Note: If you initialled (t), then indicate the name and category of accredited
investor (by reference to the applicable letter of this Exhibit A) of each of
the owners of interests (attach additional pages if more than three):

 



  Name Category of Accredited Investor                                    



 



 ________   (u) an investment fund that is advised by a person registered as an
adviser or a person that is exempt from registration as an adviser,  ________  
(v) a person that is recognized or designated by the securities regulatory
authority or, except in Ontario and Québec, the regulator as an accredited
investor, or  ________   (w) a trust established by an accredited investor for
the benefit of the accredited investor's family members of which a majority of
the trustees are accredited investors and all of the beneficiaries are the
accredited investor's spouse, a former spouse of the accredited investor or a
parent, grandparent, brother, sister, child or grandchild of that accredited
investor, of that accredited investor's spouse or of that accredited investor's
former spouse.



 

Note: If you initialed (w), then indicate the name and category of accredited
investor (by reference to the applicable letter of this Exhibit A) of each of
the following (attach additional pages if more than three trustees):

 



 A-5 

 











 



    Name   Category of Accredited Investor             Individual who
established trust:                   Trustee                   Trustee          
        Trustee      



 

 

PLEASE MARK YOUR INITIALS BESIDE THE CATEGORY ABOVE TO WHICH YOU BELONG

 

 

Interpretative Aids

 

The following definitions relate to certain of the categories set forth above:

 

(a)"Canadian financial institution" means:

 

(i)an association governed by the Cooperative Credit Associations Act (Canada)
or a central cooperative credit society for which an order has been made under
section 473(1) of that Act, or

 

(ii)a bank, loan corporation, trust company, trust corporation, insurance
company, treasury branch, credit union, caisse populaire, financial services
cooperative, or league that, in each case, is authorized by an enactment of
Canada or a jurisdiction of Canada to carry on business in Canada or a
jurisdiction of Canada;

 

(b)"Canadian securities regulatory authorities" means the securities commissions
and similar regulatory authorities of each of the provinces or territories of
Canada;

 

(c)"eligibility adviser" means:

 

(i)a person that is registered as an investment dealer or in an equivalent
category of registration under the securities legislation of the jurisdiction of
a purchaser and authorized to give advice with respect to the type of security
being distributed; and

 

(ii)in Saskatchewan or Manitoba, also means a lawyer who is a practicing member
in good standing with a law society of a jurisdiction of Canada or a public
accountant who is a member in good standing of an institute or association of
chartered accountants, certified general accountants or certified management
accountants in a jurisdiction of Canada provided that the lawyer or public
accountant must not:

 

(A)have a professional, business or personal relationship with the issuer, or
any of its directors, executive officers, founders, or control persons; and

 

(B)have acted for or been retained personally or otherwise as an employee,
executive officer, director, associate or partner of a person that has acted for
or been retained by the issuer or any of its directors, executive officers,
founders or control persons within the previous 12 months;

 

(d)"EVCC" means an employee venture capital corporation that does not have a
restricted constitution, and is registered under Part 2 of the Employee
Investment Act (British Columbia), R.S.B.C. 1996 c. 112, and whose business
objective is making multiple investments;

 

(e)"financial assets" means:

 



(i)cash;      (ii)securities; or      (iii)a contract of insurance, a deposit or
an evidence of a deposit that is not a security for the purposes of securities
legislation;

 

(f)"foreign jurisdiction" means a country other than Canada or a political
subdivision of a country other than Canada;

 

(g)"fully managed account" means an account for which a person or company makes
the investment decisions if that person or company has full discretion to trade
in securities for the account without requiring the client's express consent to
a transaction;

 



 A-6 

 











 

(h)"investment fund" means a mutual fund or a non-redeemable investment fund,
and, for greater certainty in British Columbia, includes an EVCC and a VCC;

 

(i)"jurisdiction" means a province or territory of Canada;

 

(j)"non-redeemable investment fund" means an issuer, (i) whose primary purpose
is to invest money provided by its securityholders; (ii) that does not invest
(A) for the purpose of exercising or seeking to exercise control of an issuer,
other than an issuer that is a mutual fund or a non-redeemable investment fund,
or (B) for the purpose of being actively involved in the management of any
issuer in which it invests, other than an issuer that is a mutual fund or a
non-redeemable investment fund; and (iii) that is not a mutual fund;

 

(k)"person" includes:

 

 (a) an individual,     (ii)a corporation,

 

(iii)a partnership, trust, fund and an association, syndicate, organization or
other organized group of persons, whether incorporated or not, and

 

(iv)an individual or other person in that person's capacity as a trustee,
executor, administrator or personal or other legal representative;

 

(l)"related liabilities" means:

 

(i)liabilities incurred or assumed for the purpose of financing the acquisition
or ownership of financial assets, or    

(ii)liabilities that are secured by financial assets;

 

(m)"securities legislation" means, for the local jurisdiction, the statute and
other instruments issued by the securities regulator authority of the local
jurisdiction;

 

(n)"subsidiary" means an issuer that is controlled directly or indirectly by
another issuer and includes a subsidiary of that subsidiary; and

 

(o)"VCC" means a venture capital corporation registered under Part 1 of the
Small Business Venture Capital Act (British Columbia), R.S.B.C. 1996 c. 429
whose business objective is making multiple investments.

 

All monetary references in this Schedule "A" are in Canadian dollars.

 

 

 

 

 

 

 

 

 

 



 A-7 

 











 

EXHIBIT B TO SCHEDULE "A"

FORM 45-106F9

FORM FOR INDIVIDUAL ACCREDITED INVESTORS

 



  WARNING!     This investment is risky. Don't invest unless you can afford to
lose all the money you pay for this investment.  



 

 



SECTION 1 TO BE COMPLETED BY THE ISSUER OR SELLING SECURITYHOLDER: 1. About your
investment Type of securities:  Preferred Shares Issuer:  Zomedica
Pharmaceuticals Corp. Purchased from: Zomedica Pharmaceuticals Corp. (the Issuer
of the Preferred Shares)           SECTIONS 2 TO 4 TO BE COMPLETED BY THE
PURCHASER 2. Risk acknowledgement This investment is risky. Initial that you
understand that: Your initials Risk of loss – You could lose your entire
investment of U.S.$______________________. [Instruction: Insert the total dollar
amount of the investment.]   Liquidity risk – You may not be able to sell your
investment quickly – or at all.   Lack of information – You may receive little
or no information about your investment.   Lack of advice – You will not receive
advice from the salesperson about whether this investment is suitable for you
unless the salesperson is registered. The salesperson is the person who meets
with, or provides information to, you about making this investment. To check
whether the salesperson is registered, go to www.aretheyregistered.ca.   3.
Accredited investor status You must meet at least one of the following criteria
to be able to make this investment. Initial the statement that applies to you.
(You may initial more than one statement.) The person identified in section 6 is
responsible for ensuring that you meet the definition of accredited investor.
That person, or the salesperson identified in section 5, can help you if you
have questions about whether you meet these criteria. Your initials  • Your net
income before taxes was more than C$200,000 in each of the 2 most recent
calendar years, and you expect it to be more than C$200,000 in the current
calendar year. (You can find your net income before taxes on your personal
income tax return.)    • Your net income before taxes combined with your
spouse's was more than C$300,000 in each of the 2 most recent calendar years,
and you expect your combined net income before taxes to be more than C$300,000
in the current calendar year.    • Either alone or with your spouse, you own
more than C$1 million in cash and securities, after subtracting any debt related
to the cash and securities.    • Either alone or with your spouse, you have net
assets worth more than C$5 million. (Your net assets are your total assets
(including real estate) minus your total debt.)   4. Your name and signature By
signing this form, you confirm that you have read this form and you understand
the risks of making this investment as identified in this form. First and last
name (please print): Signature: Date:



 



 A-8 

 











 



SECTION 5 TO BE COMPLETED BY THE SALESPERSON 5. Salesperson information
[Instruction: The salesperson is the person who meets with, or provides
information to, the purchaser with respect to making this investment. That could
include a representative of the issuer or selling security holder, a registrant
or a person who is exempt from the registration requirement.] First and last
name of salesperson (please print): Telephone: Email: Name of firm (if
registered): SECTION 6 TO BE COMPLETED BY THE ISSUER OR SELLING SECURITY HOLDER
6. For more information about this investment For investment in a non-investment
fund   Zomedica Pharmaceuticals Corp. [Insert name of issuer/selling security
holder] 100 Phoenix Drive, Suite 190, Ann Arbor Michigan 48108 [Insert address
of issuer/selling security holder] Gerald Solensky Jr. [Insert contact person
name, if applicable] 734-369-2555 [Insert telephone number]
gsolensky@zomedica.com [Insert email address] Zomedica.com [Insert website
address, if applicable]   For investment in an investment fund [Insert name of
investment fund] [Insert name of investment fund manager] [Insert address of
investment fund manager] [Insert telephone number of investment fund manager]
[Insert email address of investment fund manager] [If investment is purchased
from a selling security holder, also insert name, address, telephone number and
email address of selling security holder here]   For more information about
prospectus exemptions, contact your local securities regulator. You can find
contact information at www.securities-administrators.ca.











 

Form instructions:

 

1.This form does not mandate the use of a specific font size or style but the
font must be legible.

 

2.The information in sections 1, 5 and 6 must be completed before the purchaser
completes and signs the form.

 

3.The purchaser must sign this form. Each of the purchaser and the issuer or
selling security holder must receive a copy of this form signed by the
purchaser. The issuer or selling security holder is required to keep a copy of
this form for 8 years after the distribution.

 



 A-9 

 











 

SCHEDULE "B"

 

REPRESENTATION LETTER

TO BE COMPLETED BY SUBSCRIBERS WHO ARE FAMILY MEMBERS, CLOSE PERSONAL FRIENDS OR
CLOSE PERSONAL BUSINESS ASSOCIATES (EXCEPT FOR RESIDENTS OF ONTARIO)

 

TO:          Zomedica Pharmaceuticals Corp. (the "Corporation")

 

(Capitalized terms not specifically defined in this Schedule have the meaning
ascribed to them in the Subscription Agreement to which this Schedule is
attached)

 

In connection with the execution by the undersigned Subscriber of the
Subscription Agreement which this Representation Letter forms a part of, the
undersigned Subscriber hereby represents, warrants, covenants and certifies to
the Corporation that:

 



1. The Subscriber is resident in the jurisdiction described on the face page of
this Subscription Agreement, other than Ontario; 2. The Subscriber is purchasing
the Preferred Shares as principal for its own account; 3. In connection with the
purchase of Preferred Shares of the Corporation by the Subscriber, the
Subscriber hereby represents and warrants that the Subscriber is:    ☐ (a)  a
director, executive officer or control person of the Corporation or an affiliate
of the Corporation;    ☐ (b)  a spouse, parent, grandparent, brother, sister,
child or grandchild of a director, executive officer or control person of the
Corporation, or affiliate of the Corporation;    ☐ (c)  a parent, grandparent,
brother, sister, child or grandchild of the spouse of a director, executive
officer or control person of the Corporation, or affiliate of the Corporation;  
 ☐ (d)  a close personal friend of director, executive officer or control person
of the Corporation, or affiliate of the Corporation;    ☐ (e)  a close business
associate of director, executive officer or control person of the Corporation,
or affiliate of the Corporation;    ☐ (f) a founder of the Corporation or a
spouse, parent, grandparent, brother, sister, child close personal friend or
close business associate of a founder of the Corporation;    ☐ (g)  a parent,
grandparent, brother, sister, child or grandchild of the spouse of a founder of
the Corporation;    ☐ (h)  a person of which a majority of the voting securities
are beneficially owned by, or a majority of the directors are, persons described
in paragraphs (a) to (g); or    ☐ (i)  a trust or estate of which all of the
beneficiaries or a majority of the trustees or executors are persons described
in paragraphs (a) to (g).



 





 

PLEASE MARK YOUR INITIALS BESIDE THE CATEGORY TO WHICH YOU BELONG

 

Please briefly describe the nature of the relationship and name of the person to
whom you are related:

     



 



 B-1 

 











 

Interpretive Aids

 

"Close Personal Friend" is an individual who has known the director, executive
officer, founder or control person well enough and for a sufficient period of
time to be in a position to assess their capabilities and trustworthiness. The
term "close personal friend" can include family members not already specifically
identified in the exemption if the family member satisfies the criteria
described above. An individual is not a close personal friend solely because the
individual is a relative; a member of the same club, organization, association
or religious group; a co-worker, colleague or associate at the same workplace; a
client, customer or former client or customer; a mere acquaintance; or connected
through some form of social media such as Facebook, Twitter or LinkedIn. The
relationship between the purchaser and director, executive officer, founder or
control person must be direct. For example, the exemption is not available for a
close personal friend of a close personal friend of the director, executive
officer, founder or control person.

 

"Close Business Associate" is an individual who has had sufficient prior
business dealings with the director, executive officer, founder or control
person to be in a position to assess their capabilities and trustworthiness. An
individual is not a close business associate solely because the individual is a
member of the same club, organization, association or religious group; a
co-worker, colleague or associate at the same workplace; a client, customer or
former client or customer; a mere acquaintance; or connected through some form
of social media such as Facebook, Twitter or LinkedIn. The relationship between
the purchaser and director, executive officer, founder or control person must be
direct. For example, the exemption is not available for a close business
associate of a close business associate of a director, executive officer,
founder or control person.

 

"Control Person" means any person that holds or is one of a combination of
persons that holds: (a) a sufficient number of any of the securities of the
Corporation so as to affect materially the control of the Corporation; or (b)
more than 20% of the voting shares of the Corporation except where there is
evidence showing the holding of the shares does not affect materially the
control of the Corporation.

 

"Executive Officer" means, for the Corporation, an individual who is:

 

(a)a chair, vice-chair or president;



(b)a vice-president in charge of a principal business unit, division or function
including sales, finance or production,



(c)an officer of the Corporation or any of its subsidiaries and who performs a
policy-making function in respect of the Corporation, or



(d)performing a policy-making function in respect of the Corporation.

 

"Founder" means a person or company who,



(a)acting alone, in conjunction or in concert with one or more other persons or
companies, directly or indirectly, takes the initiative in founding, organizing
or substantially reorganizing the business of the Corporation, and



(b)at the time of the proposed trade, is actively involved in the business of
the Corporation.

 

"Person" includes:



(a)an individual;





(b)a corporation;



(c)a partnership, trust, fund and an association, syndicate, organization or
other organized group of persons, whether incorporated or not; and



(d)an individual or other person in that person's capacity as a trustee,
executor, administrator or personal or other legal representative.

 

        Name of Subscriber (please print)           By:         Authorized
Signature                   Official Title or Capacity (please print)          
      Name of Signatory (please print name of individual whose signature appears
above if different than name of Subscriber)  



 

 

 

DATED at _________________________ this _______ day of ______, 2019.

 

 



 B-2 

 











 

SCHEDULE "C"

 

RISK ACKNOWLEDGMENT FORM

 

TO BE COMPLETED BY SUBSCRIBERS RESIDENT IN SASKATCHEWAN

WHO ARE FAMILY MEMBERS, CLOSE PERSONAL FRIENDS OR CLOSE PERSONAL BUSINESS
ASSOCIATES BUT ARE NOT ACCREDITED INVESTORS AS PER SCHEDULE "A"

 

Risk Acknowledgement Form

Saskatchewan Close Personal Friends and Close Business Associates

 

I acknowledge this is a risky investment:

 * I am investing entirely at my own risk.
 * No securities regulatory authority or regulator has evaluated or endorsed the
   merits of these securities.
 * The person selling me these securities is not registered with a securities
   regulatory authority or regulator and has no duty to tell me whether this
   investment is suitable for me.
 * I will not be able to sell these securities for 4 months.
 * I could lose all the money I invest.
 * I do not have a 2-day right to cancel my purchase of these securities or the
   statutory rights of action for misrepresentation I would have if I were
   purchasing the securities under a prospectus. I do have a 2-day right to
   cancel my purchase of these securities if I receive an amended offering
   document.

I am investing U.S.$____________ [total consideration] in total; this includes
any amount I am obliged to pay in future.

 

I am a close personal friend or close business associate of
______________________ [state name], who is a ______________________ [state
title – founder, director, senior officer or control person] of Zomedica
Pharmaceuticals Corp. or its affiliate ________________________.

 

I acknowledge that I am purchasing based on my close relationship with
_________________ [state name of founder, director, senior officer or control
person] whom I know well enough and for a sufficient period of time to be able
to assess her/his capabilities and trustworthiness.

 

I acknowledge that this is a risky investment and that I could lose all the
money I invest.

 

 

_____________________                   _____________________________

Date                                                       Signature of
Purchaser

 

 

_____________________________

Print name of Purchaser

 

 

Sign 2 copies of this document. Keep one copy for your records.

 

W
A
R
N
I
N
G

 



 C-1 

 











 

You are buying Exempt Market Securities

They are called exempt market securities because two parts of securities law do
not apply to them. If an issuer wants to sell exempt market securities to you:

 

·the issuer does not have to give you a prospectus (a document that describes
the investment in detail and gives you some legal protections), and

 

·the securities do not have to be sold by an investment dealer registered with a
securities regulatory authority.

 

There are restrictions on your ability to resell exempt market securities.
Exempt market securities are more risky than other securities.

 

You may not receive any written information about the issuer or its business

If you have any questions about the issuer or its business, ask for written
clarification before you purchase the securities. You should consult your own
professional advisers before investing in the securities.

 

You will not receive advice

Unless you consult your own professional advisers, you will not get professional
advice about whether the investment is suitable for you.

 

 

For more information on the exempt market, refer to the Saskatchewan Financial
Services Commission's website at http://www.sfsc.gov.sk.ca.

 

[Instruction: The purchaser must sign 2 copies of this form. The purchaser and
the issuer must each receive a signed copy.]

 

 

 

 

 

 

 



 C-2 

 











 

SCHEDULE "D"

 

Ontario Investors Only

FORM 45-106F12

RISK ACKNOWLEDGEMENT FORM FOR ONTARIO FAMILY, FRIENDS AND BUSINESS ASSOCIATES

 

WARNING!
This investment is risky. Don't invest unless you can afford to lose all the
money you pay
for this investment

 



SECTION 1 TO BE COMPLETED BY THE ISSUER 1. About your investment Type of
securities:  Preferred Shares Issuer:  Zomedica Pharmaceuticals Corp. Purchased
from: Zomedica Pharmaceuticals Corp. (the Issuer of the Preferred Shares)      
SECTIONS 2 TO 4 TO BE COMPLETED BY THE PURCHASER 2. Risk acknowledgement
[Instruction: initial all boxes in Section 2] This investment is risky. Initial
that you understand that: Your initials Risk of loss – You could lose your
entire investment of U.S.$______________________. [Instruction: Insert the total
dollar amount of the investment.]   Liquidity risk – You may not be able to sell
your investment quickly – or at all.   Lack of information – You may receive
little or no information about your investment. The information you receive may
be limited to the information provided to you by the family member, friend or
close business associate specified in section 3 of this form.       3. Family,
friend or business associate status [Instruction: initial one or more boxes that
apply] You must meet at least one of the following criteria to be able to make
this investment. Initial the statement that applies to you. Your initials A) You
are:   1. [check all applicable boxes]   ☐  a director of the issuer or an
affiliate of the issuer   ☐  an executive officer of the issuer or an affiliate
of the issuer   ☐  a control person of the issuer or an affiliate of the issuer
  ☐  a founder of the issuer  



 

 



 D-1 

 











 



2. [check all applicable boxes]   ☐   a person of which a majority of the voting
securities are beneficially owned by, or a majority of the directors are, (i)
individuals listed in (1) above and/or (ii) family members, close personal
friends or close business associates of individuals listed in (1) above   ☐   a
trust or estate of which all of the beneficiaries or a majority of the trustees
or executors are (i) individuals listed in (1) above and/or (ii) family members,
close personal friends or close business associates of individuals listed in (1)
above       B) You are a family member of ____________________ [Instruction:
Insert the name of the person who is your relative either directly or through
his or her spouse], who holds the following position at the issuer or an
affiliate of the issuer: ____________________.   You are the
____________________ of that person or that person's spouse.   [Instruction: To
qualify for this investment, the person listed above must be (a) your spouse or
(b) your or your spouse's parent, grandparent, brother, sister, child or
grandchild.]   C) You are a close personal friend of ____________________
[Instruction: Insert the name of your close personal friend], who holds the
following position at the issuer or an affiliate of the issuer:
____________________.   You have known that person for _____ years.   D) You are
a close business associate of ____________________ [Instruction: Insert the name
of your close business associate], who holds the following position at the
issuer or an affiliate of the issuer: ____________________.   You have known
that person for _____ years.  

4. Your name and signature By signing this form, you confirm that you have read
this form and you understand the risks of making this investment as identified
in this form. You also confirm that you are eligible to make this investment
because you are a family member, close personal friend or close business
associate of the person identified in section 5 of this form. First and last
name (please print):     Signature: Date: SECTION 5 TO BE COMPLETED BY PERSON
WHO CLAIMS THE CLOSE PERSONAL RELATIONSHIP, IF APPLICABLE 5. Contact person at
the issuer or an affiliate of the issuer [Instruction: To be completed by the
director, executive officer, control person or founder with whom the purchaser
has a close personal relationship indicated under sections 3B, C or D of this
form.] By signing this form, you confirm that you have, or your spouse has, the
following relationship with the purchaser: [check the box that applies]
☐   family relationship as set out in section 3B of this form ☐   close personal
friendship as set out in section 3C of this form ☐   close business associate
relationship as set out in section 3D of this form First and last name of
contact person (please print): Position with the issuer or affiliate of the
issuer (director, executive officer, control person or founder): Telephone:
Email:



 



 D-2 

 











 



Signature:   Date: SECTION 6 TO BE COMPLETED BY THE ISSUER 6. For more
information about this investment Zomedica Pharmaceuticals Corp. 100 Phoenix
Drive, Suite 190, Ann Arbor Michigan 48108 Attention: Gerald Solensky Jr. Phone:
734-369-2555 e-mail:  gsolensky@zomedica.com  Website Zomedica.com     For more
information about prospectus exemptions, contact your local securities
regulator.  You can find contact information at
www.securities-administrators.ca.  Signature of executive officer of the issuer
(other than the purchaser): Date:



 

Form instructions:

1.The information in sections 1, 5 and 6 must be completed before the purchaser
completes and signs the form.     2.The purchaser, an executive officer who is
not the purchaser and, if applicable, the person who claims the close personal
relationship to the purchaser must sign this form. Each of the purchaser,
contact person at the issuer and the issuer must receive a copy of this form
signed by the purchaser. The issuer is required to keep a copy of this form for
8 years after the distribution.    

3.The detailed relationships required to purchase securities under this
exemption are set out in section 2.5 of National Instrument 45-106 Prospectus
Exemptions. For guidance on the meaning of "close personal friend" and "close
business associate", please refer to sections 2.7 and 2.8, respectively, of
Companion Policy 45-106CP Prospectus Exemptions.

 

 

 

 

 

 

 



 D-3 

 











 

SCHEDULE "E"

 

REPRESENTATION LETTER
(FOR NON-CANADIAN RESIDENT INVESTORS ONLY, EXCLUDING U.S. PURCHASERS)

 

TO:Zomedica Pharmaceuticals Corp. (the "Corporation")

 

(Capitalized terms not specifically defined in this Schedule have the meaning
ascribed to them in the Subscription Agreement to which this Schedule is
attached)

 

In connection with the execution by the undersigned Subscriber of the
Subscription Agreement which this Representation Letter forms a part of, the
undersigned Subscriber hereby represents, warrants, covenants and certifies to
the Corporation that:

 

1.The undersigned Subscriber and (if applicable) any other purchaser for whom it
is acting hereunder, is resident in the jurisdiction set out as the
"Subscriber's Residential Address" on the face page of the Subscription
Agreement (the "Foreign Jurisdiction") and the undersigned Subscriber certifies
that it and (if applicable) any other purchaser for whom it is acting hereunder
is not resident in or otherwise subject to applicable securities laws of any
province or territory of Canada.

 

2.The undersigned Subscriber and (if applicable) any other purchaser for whom it
is acting hereunder, is a purchaser which is purchasing the Preferred Shares
pursuant to an exemption from any prospectus or securities registration or
similar requirements under the applicable securities laws of the Foreign
Jurisdiction or any other securities laws to which the Subscriber and (if
applicable) any other purchaser for whom the Subscriber is acting hereunder are
otherwise subject.

 

3.The purchase of Preferred Shares by the Subscriber, and any other purchaser
for whom it is acting hereunder, does not contravene any of the applicable
securities laws in the Foreign Jurisdiction or any other securities laws to
which the Subscriber and (if applicable) any other purchaser for whom the
Subscriber is acting hereunder are otherwise subject and does not result in: (i)
any obligation of the Corporation to prepare and file a prospectus, an offering
memorandum or similar document; or (ii) any obligation of the Corporation to
make any filings with or seek any approvals of any kind from any regulatory body
in such jurisdiction or any other ongoing reporting requirements with respect to
such purchase or otherwise; or (iii) any registration or other obligation on the
part of the Corporation under the applicable securities laws in the Foreign
Jurisdiction or any other securities laws to which the Subscriber and (if
applicable) any other purchaser for whom the Subscriber is acting hereunder are
otherwise subject.

 

4.The Preferred Shares are being acquired for investment purposes only and not
with a view to the resale or distribution of all or any of the Preferred Shares.

 

5.The undersigned Subscriber and (if applicable) any other purchaser for whom it
is acting hereunder, are knowledgeable of, and have been independently advised
as to, the securities laws of the Foreign Jurisdiction or any other securities
laws to which the Subscriber and (if applicable) any other purchaser for whom
the Subscriber is acting hereunder are otherwise subject.

 

6.The undersigned Subscriber and (if applicable) any other purchaser for whom it
is acting hereunder, is aware that its ability to enforce civil liabilities
under applicable securities laws may be affected adversely by, among other
things: (A) the fact that the Corporation is organized under the laws of a
province of Canada; (B) some or all of the directors and officers may be
residents of Canada; and (C) all or a substantial portion of the assets of the
Corporation and said persons may be located outside the Foreign Jurisdiction.

 

 



 E-1 

 











 

7.Upon execution of this Schedule by the undersigned Subscriber, this
Representation Letter shall be incorporated into and form a part of the
Subscription Agreement.

 

Dated: _________________________, 2019.

 



          Print name of Subscriber           By:          Signature            
Print name of Signatory (if different from the Subscriber)           Title  



 

 

 

 

 

 

 

 

 

 

 



 E-2 

 











 

SCHEDULE "F"

 

PROVISIONS APPLICABLE TO A U.S. PURCHASER

 

CERTIFICATION OF U.S. PURCHASER

 

NOTE: the provisions on this page are applicable ONLY if the Purchaser was
offered the Preferred Shares while in the United States or was in the United
States at the time the buy order was originated or the Subscription Agreement to
which this Schedule is attached was executed or delivered.

 

TO:           Zomedica Pharmaceuticals Corp. (the "Corporation")

 

(Capitalized terms not specifically defined in this Certification have the
meaning ascribed to them in the Subscription Agreement to which this Schedule is
attached.)

 

In connection with the execution of the Subscription Agreement to which this
Schedule is attached, the undersigned (the "Purchaser") represents, warrants and
covenants (which representations, warranties and covenants shall survive the
Closing Date) to the Corporation (and acknowledges that the Corporation is
relying thereon) that:

 

(a)It, alone or with the assistance of its professional advisors, has such
knowledge and experience in financial and business matters as to be capable of
evaluating the merits and risks of the investment and it is able to bear the
economic risk of loss of the investment in the Preferred Shares and is able,
without impairing its financial condition, to hold the Preferred Shares for an
indefinite period of time and to bear the economic risks, and withstand a
complete loss, of such investment;

 

(b)it is authorized to consummate the purchase of the Preferred Shares;

 

(c)the Corporation has provided to it the opportunity to ask questions and
receive answers concerning the terms and conditions of the Offering and it has
had access to such information concerning the Corporation as it has considered
necessary or appropriate in connection with its investment decision to acquire
the Preferred Shares, including access to the Corporation's public filings
available on the Internet at www.sedar.com, and that any answers to questions
and any request for information have been complied with to the Purchaser's
satisfaction;

 

(d)it is purchasing the Preferred Shares for its own account or for the account
of one or more persons for whom it is exercising sole investment discretion, (a
"Beneficial Purchaser"), for investment purposes only and not with a view to
resale or distribution in violation of applicable securities laws and, in
particular, neither it nor any Beneficial Purchaser for whose account it is
purchasing the Preferred Shares has any intention to distribute either directly
or indirectly any of the Preferred Shares in the United States; provided,
however, that this paragraph shall not restrict the Purchaser from selling or
otherwise disposing of any of the Preferred Shares pursuant to registration
thereof pursuant to the United States Securities Act of 1933, as amended (the
"U.S. Securities Act"), and any applicable state securities laws or under an
exemption from such registration requirements;

 

(e)it, and if applicable, each Beneficial Purchaser for whose account it is
purchasing the Preferred Shares is an "accredited investor" as defined in Rule
501(a) of Regulation D under the U.S. Securities Act ("U.S. Accredited
Investor") and, as such, satisfies one or more of the categories of U.S.
Accredited Investor indicated below and acknowledges that the offer and sale of
the Preferred Shares to it is being made in reliance upon Rule 506(b) of
Regulation D under the U.S. Securities Act (the Purchaser must initial "SUB" for
the Purchaser, and "BP" for each Beneficial Purchaser, if any, on the
appropriate line(s)):

 



  ______   Category 1. A bank, as defined in Section 3(a)(2) of the U.S.
Securities Act, whether acting in its individual or fiduciary capacity; or      
      ______   Category 2. A savings and loan association or other institution
as defined in Section 3(a)(5)(A) of the U.S. Securities Act, whether acting in
its individual or fiduciary capacity; or             ______   Category 3. A
broker or dealer registered pursuant to Section 15 of the United States
Securities Exchange Act of 1934, as amended; or             ______   Category 4.
An insurance company as defined in Section 2(13) of the U.S. Securities Act; or

 



 F-1 

 











 

  ______   Category 5. An investment company registered under the United States
Investment Company Act of 1940, as amended; or             ______   Category 6.
A business development company as defined in Section 2(a)(48) of the United
States Investment Company Act of 1940, as amended; or             ______  
Category 7. A small business investment company licensed by the U.S. Small
Business Administration under Section 301 (c) or (d) of the United States Small
Business Investment Act of 1958, as amended; or             ______   Category 8.
A plan established and maintained by a state, its political subdivisions or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, with total assets in excess of U.S. $5,000,000; or    
        ______   Category 9. An employee benefit plan within the meaning of the
United States Employee Retirement Income Security Act of 1974, as amended, in
which the investment decision is made by a plan fiduciary, as defined in
Section 3(21) of such Act, which is either a bank, savings and loan association,
insurance company or registered investment adviser, or an employee benefit plan
with total assets in excess of U.S. $5,000,000 or, if a self-directed plan, with
investment decisions made solely by persons who are "accredited investors" as
such term is defined in Rule 501(a) of Regulation D under the U.S. Securities
Act; or             ______   Category 10. A private business development company
as defined in Section 202(a)(22) of the United States Investment Advisers Act of
1940, as amended; or             ______   Category 11. An organization described
in Section 501(c)(3) of the United States Internal Revenue Code of 1986, as
amended, a corporation, a Massachusetts or similar business trust, a limited
liability company or a partnership, not formed for the specific purpose of
acquiring the securities offered, with total assets in excess of U.S.
$5,000,000; or             ______   Category 12. Any director or executive
officer of the Corporation; or             ______   Category 13. A natural
person whose individual net worth, or joint net worth with that person's spouse,
at the date hereof exceeds U.S.$1,000,000 (Note: For purposes of calculating
"net worth" under this paragraph: (i) the person's primary residence shall not
be included as an asset; (ii) indebtedness that is secured by the person's
primary residence, up to the estimated fair market value of the primary
residence at the time of the sale of securities, shall not be included as a
liability (except that if the amount of such indebtedness outstanding at the
time of the sale of securities exceeds the amount outstanding 60 days before
such time, other than as a result of the acquisition of the primary residence,
the amount of such excess shall be included as a liability); and (iii)
indebtedness that is secured by the person's primary residence in excess of the
estimated fair market value of the primary residence at the time of the sale of
securities shall be included as a liability.); or             ______   Category
14. A natural person who had an individual income in excess of U.S. $200,000 in
each of the two most recent years or joint income with that person's spouse in
excess of U.S. $300,000 in each of those years and has a reasonable expectation
of reaching the same income level in the current year; or             ______  
Category 15. A trust, with total assets in excess of U.S. $5,000,000, not formed
for the specific purpose of acquiring the securities offered, whose purchase is
directed by a sophisticated person as described in Rule 506(b)(2)(ii) under the
U.S. Securities Act; or             ______   Category 16. Any entity in which
all of the equity owners meet the requirements of at least one of the above
categories;



 

(f)it understands and acknowledges that upon the original issuance thereof, and
until such time as the same is no longer required under the applicable
requirements of the U.S. Securities Act or applicable U.S. state securities
laws, the certificates representing the Preferred Shares, and all certificates
issued in exchange therefor or in substitution thereof, will bear a legend in
substantially the following form:

 



 F-2 

 











 

"THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN AND WILL NOT BE REGISTERED
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "U.S. SECURITIES
ACT"), OR THE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES. THE HOLDER
HEREOF, BY PURCHASING THESE SECURITIES, AGREES FOR THE BENEFIT OF ZOMEDICA
PHARMACEUTICALS CORP. (THE "COMPANY") THAT THESE SECURITIES MAY BE OFFERED,
SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (A) TO THE COMPANY, (B) OUTSIDE THE
UNITED STATES IN ACCORDANCE WITH RULE 904 OF REGULATION S ("REGULATION S") UNDER
THE U.S. SECURITIES ACT AND IN COMPLIANCE WITH APPLICABLE LOCAL LAWS AND
REGULATIONS, (C) IN COMPLIANCE WITH THE EXEMPTION FROM REGISTRATION UNDER THE
U.S. SECURITIES ACT PROVIDED BY (1) RULE 144 THEREUNDER, IF AVAILABLE, OR (2)
RULE 144A THEREUNDER, IF AVAILABLE,, AND, IN BOTH CASES, IN COMPLIANCE WITH
APPLICABLE STATE SECURITIES LAWS, (D) IN ANOTHER TRANSACTION THAT DOES NOT
REQUIRE REGISTRATION UNDER THE U.S. SECURITIES ACT OR ANY APPLICABLE STATE
SECURITIES LAWS, OR (E) PURSUANT TO A REGISTRATION STATEMENT THAT HAS BEEN
DECLARED EFFECTIVE UNDER THE U.S. SECURITIES ACT, AND, IN THE CASE OF (C)(1) AND
(D) ABOVE, AFTER THE SELLER FURNISHES TO THE COMPANY AN OPINION OF COUNSEL OF
RECOGNIZED STANDING IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE COMPANY
TO SUCH EFFECT. DELIVERY OF THIS CERTIFICATE MAY NOT CONSTITUTE "GOOD DELIVERY"
IN SETTLEMENT OF TRANSACTIONS ON STOCK EXCHANGES IN CANADA.";

 

provided that, if any Preferred Shares are being sold in compliance with Rule
904 of Regulation S, as referred to above, and in compliance with local laws and
regulations, the legend may be removed by providing to AST Trust Company
(Canada) (i) a declaration in the form attached hereto as Appendix A (or as the
Corporation may prescribe from time to time);

 

notwithstanding the foregoing, AST Trust Company (Canada) may impose additional
requirements for the removal of legends from securities sold in accordance with
Rule 904 of Regulation S in the future;

 

and provided, further, that, if any Preferred Shares are being sold pursuant to
Rule 144 of the U.S. Securities Act, the legend may be removed by delivering to
the Corporation and AST Trust Company (Canada) an opinion of counsel of
recognized standing in form and substance reasonably satisfactory to the
Corporation to the effect that the legend is no longer required under applicable
requirements of the U.S. Securities Act or state securities laws;

 

(g)it understands and acknowledges that the Preferred Shares have not been and
will not be registered under the U.S. Securities Act or the securities laws of
any state of the United States, and the Preferred Shares are, or will when
issued be, "restricted securities" within the meaning of Rule 144 under the U.S.
Securities Act, and it agrees that if it decides to resell, pledge or otherwise
transfer any of the Preferred Shares, it will not resell, pledge or otherwise
transfer any such securities, directly or indirectly, unless the transfer is
made: (i) to the Corporation, (ii) outside the United States in accordance with
the requirements of Rule 904 of Regulation S under the U.S. Securities Act and
in compliance with applicable local laws and regulations, (iii) in compliance
with the exemption from registration under the U.S. Securities Act provided by
(A) Rule 144 thereunder, if available, or (B) Rule 144A thereunder, if
available, (iv) in another transaction that does not require registration under
the U.S. Securities Act or any applicable state securities laws, or (v) pursuant
to a registration statement that has been declared effective under the U.S.
Securities Act, and, in each case in compliance with applicable securities laws
of any state of the United States, and, in the case of (iii)(A) and (iv) above,
after it has furnished to the Corporation an opinion of counsel of recognized
standing in form and substance reasonably satisfactory to the Corporation to
such effect;

 

(h)it consents to the Corporation making a notation on its records or giving
instructions to the transfer agent for the Preferred Shares in order to
implement the restrictions on transfer set forth and described herein;

 

(i)it understands and acknowledges that (i) if the Corporation is deemed to have
been at any time previously an issuer with no or nominal operations and no or
nominal assets other than cash and cash equivalents, Rule 144 under the U.S.
Securities Act may not be available for resales of the Preferred Shares and (ii)
the Corporation is not obligated to make Rule 144 under the U.S. Securities Act
available for resales of such Preferred Shares;

 

(j)it understands and acknowledges that the Corporation has no obligation or
present intention of filing with the United States Securities and Exchange
Commission (the "SEC") or with any state securities administrator any
registration statement in respect of resales of the Preferred Shares in the
United States;

 

(k)(i) the funds representing the Aggregate Subscription Amount which will be
advanced by the undersigned to the Corporation will not represent proceeds of
crime for the purposes of the United States Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
(the "PATRIOT Act"), and the undersigned acknowledges that the Corporation may
in the future be required by law to disclose the undersigned's name and other
information relating to the Subscription Agreement to which this Schedule is
attached and the undersigned's subscription hereunder, on a confidential basis,
pursuant to the PATRIOT Act, and (b) no portion of the Aggregate Subscription
Amount to be provided by the undersigned (i) has been or will be derived from or
related to any activity that is deemed criminal under the laws of the United
States of America, or any other jurisdiction, or (ii) is being tendered on
behalf of a person or entity that has not been identified to or by the
undersigned; and the undersigned shall promptly notify the Corporation if the
undersigned discovers that any of such representations ceases to be true and
provide the Corporation with appropriate information in connection therewith

 



 F-3 

 











 

(l)the office or other address of the Purchaser at which the Purchaser received
and accepted the offer to purchase the Preferred Shares is the address listed on
this Agreement on the first page of this Agreement;

 

(m)it is aware that (i) purchasing, holding and disposing, as applicable, of the
Preferred Shares may have tax consequences under the laws of both Canada and the
United States; (ii) the Corporation gives no opinion and makes no representation
with respect to the tax consequences to the Purchaser under United States,
state, local or foreign tax law of the Purchaser's acquisition, holding or
disposition of such Preferred Shares; (iii) it is solely responsible for
determining the tax consequences applicable to its particular circumstances and
should consult its own tax advisors concerning investment in such securities;
and (iv) it is aware that the Corporation may be (in current and future taxable
years, and may have been in prior tax years) a "passive foreign investment
company" within the meaning of Section 1297 of the U.S. Internal Revenue Code of
1986, as amended, which could have adverse consequences for U.S. taxpayers;

 

(n)it understands and agrees that the Preferred Shares have not been and will
not be registered under the U.S. Securities Act, or applicable state securities
laws, and the Preferred Shares are being offered and sold to the Purchaser in
reliance upon exemptions available under Rule 506 of Regulation D under the U.S.
Securities Act and/or Section 4(a)(2) of the U.S. Securities Act;

 

(o)it understands and agrees that the financial statements of the Corporation
have been prepared in accordance with Canadian generally accepted accounting
principles, which differ in some respects from United States generally accepted
accounting principles, and thus may not be comparable to financial statements of
United States companies;

 

(p)it has not purchased the Preferred Shares as a result of any form of "general
solicitation" or "general advertising" (as those terms are used in Regulation D
under the U.S. Securities Act), including, but not limited to, any
advertisements, articles, notices or other communications published in any
newspaper, magazine or similar media on the Internet or broadcast over radio,
television or Internet or any seminar or meeting whose attendees have been
invited by general solicitation or general advertising;

 

(q)it understands and acknowledges that the Corporation is incorporated outside
the United States and its properties are located outside the United States.
Consequently, it may be difficult to provide service of process on the
Corporation for court proceedings in the United States and it may be difficult
to enforce any judgment against the Corporation in the United States;

 

(r)it understands and acknowledges that no agency, governmental authority,
regulatory body, stock exchange or other entity (including, without limitation,
the SEC or any state securities commission) has made any finding or
determination as to the merit of investment in, nor have any such agencies or
governmental authorities made any recommendation or endorsement with respect to,
the Preferred Shares;

 

(s)if required by applicable securities legislation, regulatory policy or order
or by any securities commission, stock exchange or other regulatory authority,
it will execute, deliver and file and otherwise assist the Corporation in filing
reports, questionnaires, undertakings and other documents with respect to the
issue of the Preferred Shares; and

 

(t)it acknowledges that the representations, warranties and covenants hereto are
made by it with the intent that they may be relied upon by the Corporation in
determining its eligibility or the eligibility of others on whose behalf it is
contracting thereunder to purchase the Preferred Shares. It agrees that by
accepting Preferred Shares it shall be representing and warranting that the
representations and warranties above are true as at the Closing with the same
force and effect as if they had been made by it at the Closing and that they
shall survive the purchase by it of Preferred Shares and shall continue in full
force and effect notwithstanding any subsequent disposition by it of such
securities.

 



 F-4 

 











 

The Purchaser undertakes to notify the Corporation immediately of any change in
any representation, warranty or other information relating to the Purchaser or
any Beneficial Purchaser set forth herein which takes place prior to the
Closing.

 

Dated: _________________________, 2019.

 



If a Corporation, Partnership or Other Entity:   If an Individual:              
            Name of Entity   Signature                           Type of Entity
  Print or Type Name                           Signature of Person Signing      
                        Print or Type Name and Title of Person Signing    



 

 

 

 

 

 

 



 F-5 

 











 

APPENDIX "A" TO SCHEDULE "F"

 

Declaration for Removal of Legend

 

TO:The registrar and transfer agent for the Preferred shares of Zomedica
Pharmaceuticals Corp. (the "Corporation").

 

AND TO: Zomedica Pharmaceuticals Corp.

 

The undersigned (A) acknowledges that the sale of the preferred shares
represented by certificate number _______________, to which this declaration
relates, is being made in reliance on Rule 904 of Regulation S under the United
States Securities Act of 1933, as amended (the "U.S. Securities Act"), and (B)
certifies that (1) the undersigned is not an "affiliate" (as defined in Rule 405
under the U.S. Securities Act) of the Corporation; (2) the offer of such
securities was not made to a person in the United States and either (a) at the
time the buy order was originated, the buyer was outside the United States, or
the seller and any person acting on its behalf reasonably believed that the
buyer was outside the United States, or (b) the transaction was in, executed on
or through the facilities of a designated offshore securities market within the
meaning of Rule 902(b) under the U.S. Securities Act, and neither the seller nor
any person acting on its behalf knows that the transaction has been prearranged
with a buyer in the United States; (3) neither the seller nor any affiliate of
the seller nor any person acting on any of their behalf has engaged or will
engage in any directed selling efforts in the United States in connection with
the offer and sale of such securities; (4) the sale is bona fide and not for the
purpose of "washing off" the resale restrictions imposed because the securities
are "restricted securities" (as that term is defined in Rule 144(a)(3) under the
U.S. Securities Act); (5) the seller does not intend to replace such securities
with fungible unrestricted securities; and (6) the contemplated sale is not a
transaction, or part of a series of transactions, which, although in technical
compliance with Regulation S, is part of a plan or scheme to evade the
registration provisions of the U.S. Securities Act. Unless otherwise defined
herein, the terms used herein have the meanings given to them by Regulation S
under the U.S. Securities Act.

 

 

By: __________________________________     Dated: ____________________________

Signature

Name (please print)

 

 



 F-6 

 











 

SCHEDULE "G"

 

 

FOR COMPLETION BY ALL SUBSCRIBERS 

INFORMATION REGARDING THE SUBSCRIBER

 

Please check the appropriate box (and complete the required information, if
applicable) in each section:

 

1.Security Holdings. The Subscriber and all persons acting jointly and in
concert with the Subscriber own, directly or indirectly, or exercises control or
direction over (provide additional detail as applicable):

 

☐ _________________ common shares of Zomedica Pharmaceuticals Corp. (the
"Corporation") and/or the following other kinds of shares and convertible
securities (including but not limited to convertible debt, warrants and options)
entitling the Subscriber to acquire additional common shares or other kinds of
shares of the Corporation:                        

 

☐ No shares of the Corporation or securities convertible into shares of the
Corporation.

 

2.Insider Status. The Subscriber either:

 

☐ Is an "Insider" of the Corporation as defined in the Policies of the TSX
Venture Exchange (the "Exchange"), by virtue of being:

 

(a)a director or senior officer of the Corporation;

 

(b)a director or senior officer of a company that is an Insider or subsidiary of
the Corporation;

 

(c)a person that beneficially owns or controls, directly or indirectly, voting
shares of the Corporation carrying more than 10% of the voting rights attached
to all the Issuer's outstanding voting shares;

 

(d)the Corporation itself if it holds any of its own securities.

 

☐ Is not an Insider of the Corporation.

 

3.Pro Group Status. The Subscriber either:

 

☐ Is a Member of the "Pro Group", which is defined in the Rules of the Exchange
as either individually or as a group:

 

1.the member (i.e. a member of the Exchange under the Exchange requirements);

 

2.employees of the member;

 

3.partners, officers and directors of the member;

 

4.affiliates of the member; and

 

5.associates of any parties referred to in subparagraphs 1 through 5;

 

☐ Is not a member of the Pro Group.

 



 

G-1

 

 











 

4.Corporate Status. If the Subscriber is not an individual (mark one)

 

(a)☐  the Subscriber confirms that the Subscriber has filed a Form 4C Corporate
Placee Registration Form with the Exchange and the information contained in such
form is accurate as at the date hereof; or

 

(b)☐  the Subscriber has read and duly completed the Form 4C Corporate Placee
Registration Form, a copy of which follows this form and is marked as
Schedule "D", required by the Exchange and authorizes the Corporation to file
the certification with Exchange.

 

Dated at ____________________________, this ____ day of
__________________________, 2019.

 



        (Name of Subscriber – please print)                 (Telephone Number of
Subscriber)                 (e-mail address)                 (Signature of
Subscriber or Authorized Signatory, as applicable)                 (If
applicable, print name of Authorized Signatory and Office)  



 

 

 

 

 

 

 

 

 

 



 

G-2

 

 











 

SCHEDULE "H"

 

 [tmx_logo.jpg]

 

 

FORM 4C

CORPORATE PLACEE REGISTRATION FORM

 

This Form will remain on file with the Exchange and must be completed if
required under section 4(b) of Part II of Form 4B. The corporation, trust,
portfolio manager or other entity (the "Placee") need only file it on one time
basis, and it will be referenced for all subsequent Private Placements in which
it participates. If any of the information provided in this Form changes, the
Placee must notify the Exchange prior to participating in further placements
with Exchange listed Issuers. If as a result of the Private Placement, the
Placee becomes an Insider of the Issuer, Insiders of the Placee are reminded
that they must file a Personal Information Form (2A) or, if applicable,
Declarations, with the Exchange.

 

1.Placee Information:

 

(a)Name:   

 

(b)Complete Address:      

 

(c)Jurisdiction of Incorporation or Creation:      

 

2. (a)Is the Placee purchasing securities as a portfolio manager: (Yes/No)?
                           

 

(b)Is the Placee carrying on business as a portfolio manager outside of Canada:
(Yes/No)? __________

 

3.If the answer to 2(b) above was "Yes", the undersigned certifies that:

 

(a)it is purchasing securities of an Issuer on behalf of managed accounts for
which it is making the investment decision to purchase the securities and has
full discretion to purchase or sell securities for such accounts without
requiring the client's express consent to a transaction;

 

(b)it carries on the business of managing the investment portfolios of clients
through discretionary authority granted by those clients (a "portfolio manager"
business) in ____________________ [jurisdiction], and it is permitted by law to
carry on a portfolio manager business in that jurisdiction;

 

(c)it was not created solely or primarily for the purpose of purchasing
securities of the Issuer;

 

(d)the total asset value of the investment portfolios it manages on behalf of
clients is not less than $20,000,000; and

 

(e)it has no reasonable grounds to believe, that any of the directors, senior
officers and other insiders of the Issuer, and the persons that carry on
investor relations activities for the Issuer has a beneficial interest in any of
the managed accounts for which it is purchasing.

 



 

H-1

 

 











 

4.If the answer to 2(a). above was "No", please provide the names and addresses
of Control Persons of the Placee:

 

Name * City Province or State Country                                

 

*       If the Control Person is not an individual, provide the name of the
individual that makes the investment decisions on behalf of the Control Person.

 

5.       Acknowledgement - Personal Information and Securities Laws

 

(a)       "Personal Information" means any information about an identifiable
individual, and includes information contained in sections 1, 2 and 4, as
applicable, of this Form.

 

The undersigned hereby acknowledges and agrees that it has obtained the express
written consent of each individual to:

 

(i)the disclosure of Personal Information by the undersigned to the Exchange (as
defined in Appendix 6B) pursuant to this Form; and

 

(ii)the collection, use and disclosure of Personal Information by the Exchange
for the purposes described in Appendix 6B or as otherwise identified by the
Exchange, from time to time.

 

(b)       The undersigned acknowledges that it is bound by the provisions of
applicable Securities Law, including provisions concerning the filing of insider
reports and reports of acquisitions.

 

Dated and certified (if applicable), acknowledged and agreed, at
                         on                                            , 2019.

 



        (Name of Purchaser – please print)                 (Authorized
Signature)                 (Official Capacity - please print)                
(Please print name of individual whose signature     appears above)  



 

 

 

 

THIS IS NOT A PUBLIC DOCUMENT

 

 

 

 

 



H-2



 

 

 

 